EXECUTION VERSION



$550,000,000 TRANCHE A-2 TERM LOANS
SECOND AMENDMENT TO CREDIT AGREEMENT
among
[ihssecondamendmentter_image1.jpg]
IHS INC.,
as Guarantor and Tranche A-2 Borrower


IHS GLOBAL INC.,
as Tranche A-1 Borrower


The Lenders Party hereto
and
BANK OF AMERICA, N.A.,
as Administrative Agent
JPMORGAN CHASE BANK, N.A.
and
ROYAL BANK OF CANADA
as Co-Syndication Agents in connection with the Tranche A-2 Loans
and
HSBC BANK USA, N.A.,
U.S. BANK, NATIONAL ASSOCIATION,
WELLS FARGO BANK N.A.,
BBVA COMPASS,


And
TD BANK, N.A.,


as Co-Documentation Agents in connection with the Tranche A-2 Loans
___________________________
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC
and
RBC CAPITAL MARKETS
as Joint Bookrunners and Lead Arrangers in connection with the Tranche A-2 Loans

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 10, 2016, is among:
(a)    IHS INC., a Delaware corporation (“IHS”);
(b)    IHS GLOBAL INC., a Delaware corporation (the “Tranche A-1 Borrower”);
(c)    the LENDERS party hereto; and
(d)    BANK OF AMERICA, N.A. as Administrative Agent (the “Administrative
Agent”).
RECITALS:


WHEREAS, IHS, the Tranche A-1 Borrower, the Administrative Agent, and the
Lenders party thereto have entered into the Credit Agreement dated as of October
17, 2014 (amending and restating the Credit Agreement dated as of July 15, 2013
and as amended by the First Amendment, dated as of November 5, 2015, and as may
be further amended or otherwise modified from time to time, the “Agreement”).
WHEREAS, IHS and the Tranche A-1 Borrower have requested that the Agreement be
amended as set forth in Exhibit A hereto to, among other things, designate a new
tranche of term loans (the “Tranche A-2 Loans”) under the Agreement.
WHEREAS, IHS, the Tranche A-1 Borrower, the Administrative Agent and the Lenders
now desire to amend the Agreement as herein set forth.
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:
ARTICLE 1.

Definitions
Section 1.1.    Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.
ARTICLE 2.

Amendments
Section 2.1.    Amendments to the Agreement. The Agreement is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.
Section 2.2.    Amendment to Schedule 2.01. Schedule 2.01 of the Agreement is
hereby amended and restated in its entirety in the form of Schedule 1 attached
to this Amendment.

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



ARTICLE 3.

Conditions Precedent
Section 3.1.    Conditions. The effectiveness of Article 2 of this Amendment is
subject to the satisfaction of the following conditions precedent:
(a)    The Administrative Agent shall have received all of the following, each
dated (unless otherwise indicated) the date of this Amendment, in form and
substance satisfactory to the Administrative Agent:
(i)    Amendment. This Amendment executed by the Loan Parties, the Required
Lenders and each Tranche A-2 Lender.
(ii)    Legal Opinion. Favorable written opinions (addressed to the
Administrative Agent and the Lenders, dated the Second Amendment Effective Date,
containing such qualifications and exceptions and otherwise in form and
substance acceptable to the Administrative Agent) of counsel for the Loan
Parties covering, unless the Administrative Agent otherwise consents, the
matters set forth in Sections 3.01, 3.02, 3.03(a) and 3.03(b) of the Agreement
and such other matters relating to the Loan Parties, the Loan Documents, the
borrowing of the Tranche A-2 Loans on the Second Amendment Effective Date or the
OPIS Acquisition as the Administrative Agent shall reasonably request. The Loan
Parties requests each such counsel to deliver such opinions.
(iii)    Corporate Authorization Documents. Such documents, incumbency
certificates and/or other certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Loan Party, the authorization of the borrowing of the Tranche
A-2 Loans on the Second Amendment Effective Date, the OPIS Acquisition and any
other legal matters relating to the Loan Parties, the Loan Documents, the
borrowing of the Tranche A-2 Loans on the Second Amendment Effective Date or the
OPIS Acquisition, all in form and substance satisfactory to the Administrative
Agent and its counsel.
(iv)    Closing Certificate. A certificate, dated the Second Amendment Effective
Date and signed by a Responsible Officer of the Borrower Representative,
confirming compliance with the conditions set forth in paragraphs (c) and (d) of
this Section 3.1.
(v)    Financial Statements. (a) audited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of each of the IHS and
its subsidiaries and OPIS and its subsidiaries, for the three most recently
completed fiscal years ended at least 90 days before the Second Amendment
Effective Date; provided that, with respect to the financial statements of OPIS
and its subsidiaries for the fiscal year ended December 31, 2015, the receipt of
such financial statements by the Commitment Parties shall only be required to
the extent received by IHS prior to the Second Amendment Effective Date and (b)
unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of IHS Borrower and its subsidiaries, for
each subsequent fiscal quarter ended at least 45 days before the Second
Amendment Effective Date; provided that filing of the required financial
statements on form 10-K and form 10-Q by the IHS will satisfy the foregoing
requirements.
(vi)    Solvency Certificate. A solvency certificate from a Financial Officer of
IHS in form and substance reasonably satisfactory to the Administrative Agent as
to the solvency of IHS and its Subsidiaries after giving effect to the borrowing
of the Tranche A-2 Loans on the Second Amendment Effective Date and the OPIS
Acquisition.

SECOND AMENDMENT TO CREDIT AGREEMENT, Page 2



--------------------------------------------------------------------------------



(vii)    USA Patriot Act. All documentation and other information at least five
days prior to the Second Amendment Effective Date necessary to enable the
Administrative Agent and the Lenders to identify each Borrower and each other
Loan Party to the extent required for compliance with the Patriot Act or other
“know your customer” and anti-money laundering rules and regulations.
(viii)    Fees and Expenses. Evidence that all fees, expenses and other charges
in connection with this Amendment shall have been paid in full.
(b)    Since January 8, 2016 until the Second Amendment Effective Date, there
shall not have occurred any event, change, circumstance, occurrence, effect or
state of facts, that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect. As used herein,
“Material Adverse Effect” means any change, event, occurrence, development,
circumstance or effect that is or would reasonably be expected, individually or
in the aggregate (i) to be materially adverse to the Business (as defined in the
OPIS Acquisition Agreement), results of operations, assets or financial
condition of the Company (as defined in the OPIS Acquisition Agreement) and the
Company Subsidiaries (as defined in the OPIS Acquisition Agreement), taken as a
whole, or (ii) to prevent, materially impair or delay the ability of Seller (as
defined in the OPIS Acquisition Agreement) to consummate the transactions as
contemplated by the OPIS Acquisition Agreement other than, in the case of clause
(i) of this definition, a change, event, occurrence, development, circumstance
or effect to the extent resulting from an Excluded Matter. An “Excluded Matter”
means any one or more of the following: (a) the effect of any change in the
United States or foreign economies or securities or capital or financial markets
in general; (b) the effect of any change that generally affects any industry in
which the Company operates; (c) the effect of any change arising in connection
with earthquakes, hostilities, acts of war, sabotage or terrorism or military
actions or any escalation or material worsening of any such hostilities, acts of
war, sabotage or terrorism or military actions existing or underway as of the
date hereof; (d) any actions taken by Seller or the Company at the written
request of Buyer (as defined in the OPIS Acquisition Agreement) or its
Affiliates (as defined in the OPIS Acquisition Agreement); (e) the effect of any
changes in applicable Laws (as defined in the OPIS Acquisition Agreement) or
accounting rules; (f) any effect resulting from the public announcement of this
Agreement or (g) any action required to be taken by Buyer or Seller by this
Agreement, provided that any change, event, occurrence, development,
circumstance or effect resulting from any of the matters set forth in the
foregoing clauses (a), (b), (c) or (e) may be taken into account in determining
whether there has been, or would reasonably be expected to be, a Material
Adverse Effect to the extent such change, event, occasion, development,
circumstance or effect has a disproportionate effect on the Company or the
Company Subsidiaries relative to other participants in the industry in which the
Company or the Company Subsidiaries operate. It is understood and agreed that
the foregoing paragraphs (f) and (g) shall not apply with respect to the
representations or warranties set forth in Sections 4.5, 4.15(e) and the final
sentence of Section 4.21 of the OPIS Acquisition Agreement.
(c)    The Specified Representations shall be true and correct in all material
respects on and as of the Second Amendment Effective Date.
(d)    The OPIS Acquisition shall have been consummated, or substantially
simultaneously with the funding of the Tranche A-2 Loans on the Second Amendment
Effective Date, shall be consummated, in all material respects in accordance
with the OPIS Acquisition Agreement (without giving effect to any amendments,
supplements, waivers or other modifications to or of the OPIS Acquisition
Agreement that are materially adverse to the interests of the Lenders or the
Joint Bookrunners in their capacities as such, except to the extent that the
Joint Bookrunners have consented thereto).
(e)    The Second Amendment to the Revolving Facility Credit Agreement shall
have become effective simultaneously with this Amendment.

SECOND AMENDMENT TO CREDIT AGREEMENT, Page 3



--------------------------------------------------------------------------------



(f)    All proceedings taken in connection with the transactions contemplated by
this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to the Administrative Agent and its legal counsel.
ARTICLE 4.

Ratifications, Representations and Warranties
Section 4.1.    Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. IHS, the Tranche A-1 Borrower, the Administrative Agent, and the Lenders
party hereto agree that the Agreement as amended hereby and the other Loan
Documents shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms. Each Loan Party agrees that the
obligations, indebtedness and liabilities of the Tranche A-1 Borrower arising
under this Amendment are “Obligations” as defined in the Agreement. For all
matters arising prior to the effective date of this Amendment (including,
without limitation, the accrual and payment of interest and fees and compliance
with financial covenants), the terms of the Agreement (as unmodified by this
Amendment) shall control and are hereby ratified and confirmed.
Section 4.2.    Representations and Warranties. IHS hereby represents and
warrants to the Administrative Agent and the Lenders as follows:
(a)    at the time of and immediately after giving effect to this Amendment, no
Default exists;
(b)    both immediately before and after giving effect to this Amendment, the
representations and warranties set forth in the Loan Documents are true and
correct in all material respects (or, in the case of any representation and
warranty qualified by materiality, in all respects) on and as of the date hereof
with the same effect as though made on and as of such date except with respect
to any representations and warranties that specifically relate to any earlier
date in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date (or, in the case of any
representation and warranty qualified by materiality, in all respects as of such
earlier date); and
(c)    the execution, delivery and performance of this Amendment have been duly
authorized by all necessary action on the part of each Loan Party and do not and
will not: (1) violate any provision of law applicable to any Loan Party, the
articles of incorporation, bylaws, partnership agreement, membership agreement,
memorandum of association or other applicable governing document of any Loan
Party or any order, judgment, or decree of any court or agency of government
binding upon any Loan Party; (2) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of any Loan Party; (3) result in or require the
creation or imposition of any material lien upon any of the assets of any Loan
Party; or (4) require any approval or consent of any Person under any material
contractual obligation of any Loan Party.
IN ADDITION, TO INDUCE THE ADMINISTRATIVE AGENT AND THE LENDERS TO AGREE TO THE
TERMS OF THIS AMENDMENT, EACH LOAN PARTY (BY ITS EXECUTION BELOW) REPRESENTS AND
WARRANTS THAT AS OF THE DATE OF ITS EXECUTION OF THIS AMENDMENT THERE ARE NO
CLAIMS OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR
COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE
THEREWITH IT:

SECOND AMENDMENT TO CREDIT AGREEMENT, Page 4



--------------------------------------------------------------------------------



(a)    WAIVER. WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT,
DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE
OF ITS EXECUTION OF THIS AMENDMENT; AND
(b)    RELEASE. RELEASES AND DISCHARGES THE ADMINISTRATIVE AGENT AND THE
LENDERS, AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
SHAREHOLDERS, AFFILIATES AND ATTORNEYS (COLLECTIVELY THE “RELEASED PARTIES”)
FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES
OF ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, AT LAW OR IN EQUITY, WHICH ANY LOAN PARTY EVER HAD, NOW HAS, CLAIMS
TO HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF
FROM OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY.
ARTICLE 5.

Miscellaneous
Section 5.1.    Survival of Representations and Warranties. All representations
and warranties made in this Amendment or any other Loan Document, including any
Loan Document furnished in connection with this Amendment shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by the Administrative Agent or any Lender or any closing shall
affect the representations and warranties or the right of the Administrative
Agent or any Lender to rely upon them.
Section 5.2.    Reference to Agreement. Each of the Loan Documents, including
the Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement as amended hereby.
Section 5.3.    Expenses of Administrative Agent. As provided in the Agreement,
IHS agrees to pay on demand all costs and expenses incurred by the
Administrative Agent in connection with the preparation, negotiation, and
execution of this Amendment and the other Loan Documents executed pursuant
hereto, including without limitation, the costs and fees of the Administrative
Agent's legal counsel.
Section 5.4.    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
Section 5.5.    Applicable Law. This Amendment shall be governed by and
construed in accordance with the applicable law pertaining in the State of New
York, other than those conflict of law provisions that would defer to the
substantive laws of another jurisdiction. This governing law election has been
made by the parties in reliance (at least in part) on Section 5–1401 of the
General Obligations Law of the State of New York, as amended (as and to the
extent applicable), and other applicable law.
Section 5.6.    Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Administrative Agent, each Lender, IHS, the Tranche
A-1 Borrower and their respective successors and permitted assigns, except no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Lenders. Any assignment or
other transfer made in violation of this Section or Section 10.04 of the
Agreement shall be void.

SECOND AMENDMENT TO CREDIT AGREEMENT, Page 5



--------------------------------------------------------------------------------



Section 5.7.    Counterparts. This Amendment may be executed in one or more
counterparts and on telecopied or other electronically reproduced counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page of this Amendment by telecopy or
other electronic communication shall be effective as delivery of an original
executed counterpart of this Amendment.
Section 5.8.    Effect of Waiver. No consent or waiver, express or implied, by
the Administrative Agent or any Lender to or for any breach of or deviation from
any covenant, condition or duty by any Loan Party shall be deemed a consent or
waiver to or of any other breach of the same or any other covenant, condition or
duty.
Section 5.9.    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
Section 5.10.    Entire Agreement. This Amendment and all other instruments,
documents, and agreements executed and delivered in connection with this
Amendment embody the final, entire agreement among the parties hereto and
supersede any and all prior commitments, agreements, representations and
understandings, whether written or oral, relating to this Amendment, and may not
be contradicted or varied by evidence of prior, contemporaneous or subsequent
oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto. This Amendment shall be deemed to be a Loan
Document for all purposes in connection with the Agreement and the other Loan
Documents.
[Remainder of Page Intentionally Left Blank]



SECOND AMENDMENT TO CREDIT AGREEMENT, Page 6



--------------------------------------------------------------------------------


Executed as of the date first written above.
IHS INC.
IHS GLOBAL INC.




By:    /s/ Stephen Green
Stephen Green, Executive Vice President,
Legal & Corporate Secretary





[Signature Page to Second Amendment to IHS Global Inc. Credit Agreement (Term
Loan)]



--------------------------------------------------------------------------------


ADMINISTRATIVE AGENT AND LENDERS:
BANK OF AMERICA, N.A.
individually and as Administrative Agent,
By:        /s/ Angela Larkin
Name: Angela Larkin
Title:        Assistant Vice President



[Signature Page to Second Amendment to IHS Global Inc. Credit Agreement (Term
Loan)]



--------------------------------------------------------------------------------


LENDER:




BANK OF AMERICA, N.A.,
as a Tranche A-1 Lender and as a Tranche A-2 Lender


By:     /s/ Mukesh Singh
Name:     Mukesh Singh
Title:     Vice President



[Signature Page to Second Amendment to IHS Global Inc. Credit Agreement (Term
Loan)]



--------------------------------------------------------------------------------


LENDER:
JPMORGAN CHASE BANK, N.A.,M
as a Tranche A-1 Lender and as a Tranche A-2 Lender




By:    /s/ Maria Riaz
Name:     Maria Riaz
Title:     Vice President

[Signature Page to Second Amendment to IHS Global Inc. Credit Agreement (Term
Loan)]



--------------------------------------------------------------------------------


LENDERS:




ROYAL BANK OF CANADA,
as a Tranche A-1 Lender and as a Tranche A-2 Lender




By:    /s/ Kevin Quan
Name:     Kevin Quan
Title:     Authorized Signatory

[Signature Page to Second Amendment to IHS Global Inc. Credit Agreement (Term
Loan)]



--------------------------------------------------------------------------------


LENDER:




HSBC BANK USA, N.A.,
as a Tranche A-1 Lender and as a Tranche A-2 Lender






By:     /s/ Jeff French
Name:     Jeff French
Title:     Senior Vice President







[Signature Page to Second Amendment to IHS Global Inc. Credit Agreement (Term
Loan)]



--------------------------------------------------------------------------------


LENDER:






U. S. BANK NATIONAL ASSOCIATION
as a Tranche A-1 Lender and as a Tranche A-2 Lender






By:      /s/ Jeff Benedix
Name:    Jeff Benedix
Title:    Vice President

[Signature Page to Second Amendment to IHS Global Inc. Credit Agreement (Term
Loan)]



--------------------------------------------------------------------------------


LENDER:




SUNTRUST BANK,
as a Tranche A-1 Lender and as a Tranche A-2 Lender






By:    /s/ Lisa Garling
Name:     Lisa Garling
Title:     Director

[Signature Page to Second Amendment to IHS Global Inc. Credit Agreement (Term
Loan)]



--------------------------------------------------------------------------------


LENDER:




BNP PARIBAS,
as a Tranche A-1 Lender and as a Tranche A-2 Lender




By:    /s/ Charles de Clapiers
Name:    CHARLES DE CLAPIERS
Title:    Director




By:    /s/ Todd Rodgers
Name:    TODD RODGERS
Title:    DIRECTOR

[Signature Page to Second Amendment to IHS Global Inc. Credit Agreement (Term
Loan)]



--------------------------------------------------------------------------------


LENDER:




WELLS FARGO BANK N.A.,
as a Tranche A-1 Lender and as a Tranche A-2 Lender




By:     /s/ Kieran Mahon
Name:    KIERAN MAHON
Title:    DIRECTOR

[Signature Page to Second Amendment to IHS Global Inc. Credit Agreement (Term
Loan)]



--------------------------------------------------------------------------------


LENDER:




CITIZEN BANK N.A.,
as a Tranche A-1 Lender and as a Tranche A-2 Lender




By:    /s/ Andrew J. Meara
Name:    ANDREW J. MEARA
Title:    SENIOR VICE PRESIDENT

[Signature Page to Second Amendment to IHS Global Inc. Credit Agreement (Term
Loan)]



--------------------------------------------------------------------------------


LENDER:




PNC BANK, NATIONAL ASSOCIATION
as a Tranche A-1 Lender




By:    /s/ Mahir DeSai
Name:     Mahir DeSai
Title:    Assistant Vice President



[Signature Page to Second Amendment to IHS Global Inc. Credit Agreement (Term
Loan)]



--------------------------------------------------------------------------------


LENDER:




PNC BANK, NATIONAL ASSOCIATION,
as a Tranche A-2 Lender




By:     /s/ Philip K. Liebscher
Name:    Philip K. Liebscher
Title:    Vice President

[Signature Page to Second Amendment to IHS Global Inc. Credit Agreement (Term
Loan)]



--------------------------------------------------------------------------------


LENDER:




COMPASS BANK, an Alabama Banking Corporation,
as a Tranche A-1 Lender and as a Tranche A-2 Lender






By:     /s/ Joseph W. Nimmons
Name:    Joseph W. Nimmons
Title    Sr. Vice President

[Signature Page to Second Amendment to IHS Global Inc. Credit Agreement (Term
Loan)]



--------------------------------------------------------------------------------


LENDER:




GOLDMAN SACHS BANK USA,
as a Tranche A-1 Lender and as a Tranche A-2 Lender






By:    /s/ Rebecca Kratz
Name:    REBECCA KRATZ
Title:    AUTHORIZED SIGNATORY

[Signature Page to Second Amendment to IHS Global Inc. Credit Agreement (Term
Loan)]



--------------------------------------------------------------------------------


LENDER:




TD BANK, N.A.,
as a Tranche A-1 Lender and as a Tranche A-2 Lender




By:    /s/ Craig Welch
Name:    Craig Welch
Title:    SVP

[Signature Page to Second Amendment to IHS Global Inc. Credit Agreement (Term
Loan)]



--------------------------------------------------------------------------------


LENDER:




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as a Tranche A-1 Lender and as a Tranche A-2 Lender




By:    /s/ Lillian Kim
Name:    LILLIAN KIM
Title:    DIRECTOR


    

[Signature Page to Second Amendment to IHS Global Inc. Credit Agreement (Term
Loan)]



--------------------------------------------------------------------------------


LENDER:




MORGAN STANLEY BANK, N.A.,
as a Tranche A-2 Lender






By:      /s/ Michael King
Name:    Michael King
Title:    Authorized Signatory





[Signature Page to Second Amendment to IHS Global Inc. Credit Agreement (Term
Loan)]



--------------------------------------------------------------------------------






LENDER:






BANK OF THE WEST,
as a Tranche A-1 Lender






By:    /s/ Robert Likus
Name:    Robert Likus
Title:    Director



[Signature Page to Second Amendment to IHS Global Inc. Credit Agreement (Term
Loan)]



--------------------------------------------------------------------------------


LENDER:






SUMITOMO MITSUI BANKING CORPORATION,
as a Tranche A-1 Lender






By:    /s/ David W. Kee
Name:    David W. Kee
Title:    Managing Director

















[Signature Page to Second Amendment to IHS Global Inc. Credit Agreement (Term
Loan)]



--------------------------------------------------------------------------------


CONSENT OF GUARANTORS


Each of the undersigned Guarantors: (i) consents and agrees to this Amendment
including, without limitation, Sections 4.1 and 4.2 thereof; (ii) agrees that
the Loan Documents to which it is a party shall remain in full force and effect
and shall continue to be the legal, valid and binding obligations of such
Guarantor enforceable against it in accordance with their respective terms; and
(iii) agrees that the obligations, indebtedness and liabilities of IHS arising
under this Amendment are “Obligations” as defined in the Agreement and
“Guaranteed Indebtedness” as defined in the Guaranty Agreement.


GUARANTORS


IHS INC.
IHS GLOBAL INC.
IHS HOLDING INC.




By:                        


R.L. POLK & CO.
CARFAX, INC.




By:                        





[Signature Page to Second Amendment to IHS Global Inc. Credit Agreement (Term
Loan)]



--------------------------------------------------------------------------------


SCHEDULE 1
TRANCHE A-1 COMMITMENTS
Lender
Commitment


Applicable
Percentage
Bank of America, N.A
$70,000,000
10.0%
JPMorgan Chase Bank, N.A.
$70,000,000
10.0%
Royal Bank of Canada
$55,000,000
7.9%
Wells Fargo Bank, N.A.
$55,000,000
7.9%
Compass Bank
$55,000,000
7.9%
TD Bank, N.A.
$55,000,000
7.9%
Sumitomo Mitsui Banking Corporation
$50,000,000
7.1%
Citizens Bank, N.A.
$45,000,000
6.4%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$45,000,000
6.4%
PNC Bank, National Association
$45,000,000
6.4%
U.S. Bank, National Association
$45,000,000
6.4%
Goldman Sachs Bank USA
$35,000,000
5.0%
HSBC Bank USA, N.A.
$35,000,000
5.0%
SunTrust Bank
$20,000,000
2.9%
BNP Paribas
$11,500,000
1.6%
Bank of the West
$8,500,000
1.2%
TOTAL
$700,000,000
100.00%


--------------------------------------------------------------------------------




TRANCHE A-2 COMMITMENTS
Lender
Commitment


Applicable
Percentage
Bank of America, N.A
$55,000,000
10.00%
JPMorgan Chase Bank, N.A.
$55,000,000
10.00%
Royal Bank of Canada
$55,000,000
10.00%
HSBC Bank USA, N.A.
$74,000,000
13.45%
U.S. Bank, National Association
$49,500,000
9.00%
SunTrust Bank
$39,500,000
7.18%
BNP Paribas
$39,500,000
7.18%
Wells Fargo Bank, N.A.
$35,000,000
6.36%
Citizens Bank, N.A.
$27,500,000
5.00%
PNC Bank, National Association
$27,500,000
5.00%
Compass Bank
$25,000,000
4.55%
TD Bank, N.A.
$25,000,000
4.55%
Goldman Sachs Bank USA
$15,000,000
2.73%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$13,750,000
2.50%
Morgan Stanley Bank, N.A.
$13,750,000
2.50%
TOTAL
$550,000,000
100.00%





--------------------------------------------------------------------------------

CONFORMED THROUGH THE FIRST AMENDMENTEXHIBIT A




--------------------------------------------------------------------------------

Published CUSIP Number: 44962FAC4
$700,000,000
CREDIT AGREEMENT
dated as of October 17, 2014
(amending and restating the Credit Agreement dated as of July 15, 2013, as
amended)
among
[ihssecondamend_image1.jpg]


IHS INC.,
as Guarantor and Tranche A-2 Borrower


IHS GLOBAL INC.,
as Tranche A-1 Borrower


The Lenders Party Hereto
and
BANK OF AMERICA, N.A.,
as Administrative Agent
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
and
BBVA COMPASS,
ROYAL BANK OF CANADA,
TD BANK, N.A.,
and
WELLS FARGO BANK N.A.,
as Co-Documentation Agents
__________________________
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
J.P. MORGAN SECURITIES LLC,
as Joint Bookrunners and Joint Lead Arrangers

--------------------------------------------------------------------------------






#86414519v6

--------------------------------------------------------------------------------

 

Table of Contents
 
 
Page #
 
 
 
 
ARTICLE I. DEFINITIONS
 
1
 
 
 
 
Section 1.01.
Defined Terms
 
1
Section 1.02.
Classification of Loans and Borrowings
19


21
Section 1.03.
Terms Generally
19


21
Section 1.04.
Accounting Terms; GAAP
19


21
 
 
 
 
ARTICLE II. THE CREDITS
19


21
 
 
 
 
Section 2.01.
Commitments
19


21
Section 2.02.
Loans and Borrowings
20


22
Section 2.03.
Requests for Borrowings
20


22
Section 2.04.
[Reserved]
21


23
Section 2.05.
[Reserved]
21


23
Section 2.06.
Funding of Borrowings
21


23
Section 2.07.
Interest Elections
21


23
Section 2.08.
Termination and Reduction of Commitments
22


25
Section 2.09.
Repayment of Loans; Evidence of Debt
22


25
Section 2.10.
Amortization of Loans
23


26
Section 2.11.
Prepayment of Loans
24


27
Section 2.12.
Fees
24


27
Section 2.13.
Interest
25


28
Section 2.14.
Alternate Rate of Interest
25


28
Section 2.15.
Increased Costs
26


29
Section 2.16.
Break Funding Payments
27


30
Section 2.17.
Taxes
27


30
Section 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-Offs
29


32
Section 2.19.
Mitigation Obligations; Replacement of Lenders
31


34
Section 2.20.
Borrower Assumption of Obligations
32


35
Section 2.21.
[Reserved]
32


35
Section 2.22.
[Reserved]
32


35
Section 2.23.
[Reserved]
32


35
Section 2.24.
[Reserved]
32


35
Section 2.25.
Borrower Representative
32


35
 
 
 
 
ARTICLE III. Representations and Warranties
33


36
 
 
 
 
Section 3.01.
Organization; Powers
33


36
Section 3.02.
Authorization: Enforceability
33


36


TABLE OF CONTENTS, Page i of 3
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

Section 3.03.
Governmental Approvals; No Conflicts
33


36
Section 3.04.
Financial Condition; No Material Adverse Change
33


36
Section 3.05.
Properties
34


37
Section 3.06.
Litigation and Environmental Matters
34


37
Section 3.07.
Compliance With Laws and Agreements
34


37
Section 3.08.
Investment Company Status
34


37
Section 3.09.
Taxes
34


38
Section 3.10.
ERISA and Foreign Plans
35


38
Section 3.11.
Disclosure
35


38
Section 3.12.
Subsidiaries
35


38
Section 3.13.
Insurance
36


39
Section 3.14.
Labor Matters
36


39
Section 3.15.
Solvency
36


39
Section 3.16.
Margin Securities
36


39
Section 3.17.
Common Enterprise
36


39
Section 3.18.
Use of Proceeds
37


40
Section 3.19.
Ranking
37


40
Section 3.20.
OFAC and Anti-Corruption Laws
37


40
 
 
 
 
ARTICLE IV. CONDITIONS
37


40
 
 
 
 
Section 4.01.
Effective Date
37


40
 
 
 
 
ARTICLE V. AFFIRMATIVE COVENANTS
39


42
 
 
 
 
Section 5.01.
Financial Statements and Other Information
39


42
Section 5.02.
Notices of Material Events
41


44
Section 5.03.
Existence; Conduct of Business
41


44
Section 5.04.
Payment of Obligations
41


44
Section 5.05.
Insurance
41


44
Section 5.06.
Books and Records and Inspection
41


45
Section 5.07.
Compliance with Laws
42


45
Section 5.08.
Use of Proceeds
42


45
Section 5.09.
Joinder of Subsidiaries to the Guaranty Agreement
42


45
Section 5.10.
Further Assurances
43


46
Section 5.11.
Anti-Corruption Laws
43


46
 
 
 
 
ARTICLE VI. NEGATIVE COVENANTS
43


46
 
 
 
 
Section 6.01.
Indebtedness
43


46
Section 6.02.
Liens
45


48
Section 6.03.
Fundamental Changes
46


49
Section 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
46


49


TABLE OF CONTENTS, Page ii of 3
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

Section 6.05.
Asset Sales
48


51
Section 6.06.
Hedge Agreements
49


52
Section 6.07.
Restricted Payments
49


52
Section 6.08.
Transactions with Affiliates
49


53
Section 6.09.
Restrictive Agreements
50


53
Section 6.10.
Change of Fiscal Year
50


53
Section 6.11.
Anti-Corruption Laws and Sanctions
50


53
 
 
 
 
ARTICLE VII. FINANCIAL COVENANTS
51


54
 
 
 
 
Section 7.01.
Interest Coverage Ratio
51


54
Section 7.02.
Leverage Ratio
51


54
 
 
 
 
ARTICLE VIII. EVENTS AND DEFAULTS
52


55
 
 
 
 
Section 8.01.
Events of Default; Remedies
52


55
Section 8.02.
Performance by the Administrative Agent
54


57
Section 8.03.
Limitation on Separate Suit
54


57
 
 
 
 
ARTICLE IX. THE ADMINISTRATIVE AGENT
54


57
 
 
 
 
Section 9.01.
Appointment and Authority
54


57
Section 9.02.
Rights as a Lender
55


58
Section 9.03.
Exculpatory Provisions
55


58
Section 9.04.
Reliance by the Administrative Agent
55


59
Section 9.05.
Delegation of Duties
56


59
Section 9.06.
Resignation of Administrative Agent
56


59
Section 9.07.
Non-Reliance on Administrative Agent and Other Lenders
57


60
Section 9.08.
No Other Duties, Etc.
57


60
Section 9.09.
Permitted Release of Subsidiary Loan Parties
57


60
Section 9.10.
Lender Affiliates Rights
57


60
 
 
 
 
ARTICLE X. MISCELLANEOUS
58


61
 
 
 
 
Section 10.01.
Notices
58


61
Section 10.02.
Waivers; Amendments
59


62
Section 10.03.
Expenses; Indemnity; Damage Waiver
60


63
Section 10.04.
Successors and Assigns
61


64
Section 10.05.
Survival
64


67
Section 10.06.
Counterparts; Integration; Effectiveness
64


67
Section 10.07.
Severability
65


68
Section 10.08.
Right of Setoff
65


68
Section 10.09.
Governing Law; Jurisdiction; Consent to Service of Process
65


68


TABLE OF CONTENTS, Page iii of 3
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

Section 10.10.
WAIVER OF JURY TRIAL
66


69
Section 10.11.
Headings
66


69
Section 10.12.
Confidentiality
66


69
Section 10.13.
Maximum Interest Rate
67


70
Section 10.14.
No Duty
68


71
Section 10.15.
No Fiduciary Relationship
68


71
Section 10.16.
Equitable Relief
68


71
Section 10.17.
Construction
68


71
Section 10.18.
Independence of Covenants
68


71
Section 10.19.
Electronic Execution of Assignments and Certain Other Documents
69


72
Section 10.20.
USA PATRIOT ACT
69


72
Section 10.21.
Amendment and Restatement  Acknowledgment and Consent to Bail-In of EEA
Financial Institutions
69


72
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






TABLE OF CONTENTS, Page iv of 3
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

LIST OF SCHEDULES AND EXHIBITS


SCHEDULES:
Schedule 1.01
–
Guarantors
Schedule 2.01
–
Commitments
Schedule 3.06
–
Disclosed Matters
Schedule 3.12
–
Material Subsidiaries
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.04
–
Investments
Schedule 6.09
–
Existing Restrictions
 
 
 
EXHIBITS:
 
 
 
Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
Form of Compliance Certificate
Exhibit C
–
Form of Guaranty Agreement
Exhibit D
–
Form of Borrowing Request
Exhibit E
–
Form of Interest Election Request






LIST OF SCHEDULES AND EXHIBITS, Solo Page
007751-0138-14324-Active.18411811
#8641451988054185v64

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT (this “Agreement”) dated as of October 17, 2014, among:
(a)    IHS INC., a Delaware corporation (“IHS” and, for purposes of Borrowings
of the Tranche A-2 Loans, the “Tranche A-2 Borrower”);
(b)    IHS GLOBAL INC., a Delaware corporation (the “Tranche A-1 Borrower” and,
together with the Tranche A-2 Borrower, the “Borrowers”);
(c)    the Lenders party hereto; and
(d)    BANK OF AMERICA, N.A. as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I.

Definitions
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2011 Credit Agreement” means the Credit Agreement dated as of January 5, 2011,
among IHS, certain Subsidiaries of IHS as borrowers, the lenders party thereto
and JPMorgan Chase Bank, N.A. as administrative agent, as amended, supplemented
or otherwise modified from time to time.
“2012 Credit Agreement” means (i) the Credit Agreement dated as of August 29,
2012, among IHS, the Tranche A-1 Borrower, the lenders party thereto and Bank of
America, N.A., as administrative agent, as amended, supplemented or otherwise
modified from time to time and (ii) any extension, renewal or replacement
thereof permitted by Section 6.01(i).
“2013 Credit Agreement” means the Credit Agreement dated as of July 15, 2013,
among IHS, IHS Global Inc., JPMorgan Chase Bank, N.A., as administrative agent
and the lenders party thereto, as amended, supplemented or otherwise modified
from time to time.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition Threshold” has the meaning assigned to such term in Section 7.02.
“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders hereunder. Bank of America may, in its discretion, arrange
for one or more of its domestic or foreign branches or Affiliates to perform its
obligations as the Administrative Agent hereunder and in such event, the term
“Administrative Agent” shall include any such branch or Affiliate with respect
to such obligations.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

CREDIT AGREEMENT, Page 1
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning assigned to such term in Section 10.01.
“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction concerning
or relating to bribery, corruption or money laundering.
“Applicable Rate” means, following the Second Amendment Effective Date, for any
day with respect to any ABR Loan or Eurodollar Loan, as the case may be, 1.00%
with respect to ABR Loans and 2.00% with respect to Eurodollar Loans; provided
that, following the delivery to the Administrative Agent of the first compliance
certificate delivered pursuant to Section 5.01(c) after the Second Amendment
Effective Date, the applicable rate per annum set forth below under the caption
“ABR Spread” or “Eurodollar Spread”, as the case may be, based upon the Leverage
Ratio as of the most recent determination date:
Leverage Ratio
Eurodollar Spread
ABR Spread
Category 1
≥ 3.00 to 1.00
1.75%
0.75%
Category 2
< 3.00 to 1.00
and
≥ 2.50 to 1.00
1.50%
0.50%
Category 3
< 2.50 to 1.00
and
≥ 2.00 to 1.00
1.375%
0.375%
Category 4
< 2.00 to 1.00
and
≥ 1.00 to 1.00
1.25%
0.25%
Category 5
< 1.00 to 1.00
1.00%
0.00%



For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each of IHS’s fiscal quarters based upon the consolidated financial
statements delivered pursuant to Section 5.01(a) or (b);

CREDIT AGREEMENT, Page 2
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

provided that until the delivery to the Administrative Agent pursuant to Section
5.01 of IHS’s consolidated financial information for the fiscal quarter of IHS
ending November 30, 2014, the “Applicable Rate” shall be the applicable rate per
annum set forth in the table above opposite Category 2 and (ii) each change in
the Applicable Rate resulting from a change in the Leverage Ratio shall be
effective during the period commencing on and including the date of delivery to
the Administrative Agent of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change. If it is ever subsequently determined that such financial
statements did not accurately report as of the date of such financial statements
the information necessary to determine the Leverage Ratio and as a result
thereof the Leverage Ratio utilized to determine the Applicable Rates was not
correct and resulted in the Applicable Rates being otherwise lower than they
should have been if the Leverage Ratio was accurately determined, the Borrowers
shall pay to the Administrative Agent the amount that would have been due under
the terms hereof if the Leverage Ratio was calculated correctly. A certificate
of the Administrative Agent setting forth the amount or amounts (including a
reasonably detailed calculation thereof) of any such difference shall be
delivered to the Borrower Representative and the Borrowers shall pay the
Administrative Agent the amount shown as due on any such certificate within 30
days after receipt thereof.
Notwithstanding the foregoing, if IHS has notified the Administrative Agent that
an Acquisition Threshold has been achieved and has elected a Trigger Quarter,
then the Applicable Rate shall be the percentages set forth below beginning as
of the first day of such election by IHS and continuing until the first date
thereafter when IHS delivers to the Administrative Agent the consolidated
financial statements pursuant to Section 5.01(a) or (b) hereof and the
corresponding compliance certificate pursuant to Section 5.01(c) hereof
evidencing that the Borrowers hashave a Leverage Ratio of less than or equal to
3.50 to 1.00 for a fiscal quarter.
Leverage Ratio
Eurodollar Spread
ABR Spread
> 3.75 to 1.00
2.00%
1.00%
< 3.75 to 1.00
and
>3.50 to 1.00
1.75%
0.75%



“Approved Fund” has the meaning assigned to such term in Section 10.04.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic documentation generated by use
of an electronic platform) approved by the Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheets of
IHS and its Subsidiaries for their 2011, 2012 and 2013 fiscal years, and the
related consolidated statements of income, stockholders’ equity and cash flows
of IHS and its Subsidiaries, and the notes thereto.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

CREDIT AGREEMENT, Page 3
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 



“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America” means Bank of America, N.A. and its successors.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning assigned to such term in the first paragraph hereof.
“Borrower Materials” has the meaning assigned to such term in Section 5.01.
“Borrower Representative” means IHS, in its capacity as contractual
representative of the Borrowers pursuant to Section 2.25.
“Borrowers” has the meaning assigned to such term in the first paragraph hereof.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City and Dallas, Texas are authorized or
required by law to remain closed; provided that when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollar deposits in the London interbank
market.
“Canadian Pension Plan” means a defined benefit pension plan registered under
the Pension Benefits Act (Ontario), or covered by other Canadian or provincial
pension legislation including the Income Tax Act (Canada), or a Canadian
registered pension plan which any Loan Party sponsors, maintains or to which it
makes, is making or is obligated to make contributions or has made contributions
at any time during the immediately preceding five (5) plan years.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means (a) the acquisition of, ownership or voting control,
directly or indirectly, beneficially or of record, on or after the Effective
Date, by any Person or group (within the meaning of Rule 13d-3 of the Securities
Exchange Commission under the Securities Exchange Act of 1934, as then in
effect) (other than a Person of which IHS is a direct or indirect wholly owned
subsidiary as long as such Person

CREDIT AGREEMENT, Page 4
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

guarantees the Obligations on terms reasonably satisfactory to the
Administrative Agent) of shares representing more than thirty-three percent
(33%) of the aggregate ordinary Voting Power represented by the issued and
outstanding capital stock of IHS (or any Person of which IHS is a direct or
indirect wholly owned subsidiary); (b) if IHS shall cease to own, directly or
indirectly, one hundred percent (100%) of the record and beneficial ownership of
the Tranche A-1 Borrower (unless the Tranche A-1 Borrower is merged out of
existence pursuant to Section 6.03 hereof); (c) occupation of a majority of the
seats (other than vacant seats) on the board of directors of IHS by Persons who
were neither (i) nominated by the board of directors of IHS nor (ii) approved or
appointed by directors so nominated; or (d) the occurrence of a change of
control, or other similar provision, as defined in any agreement governing
Material Indebtedness.
“Co-Documentation Agents” means, individually or collectively, Royal Bank of
Canada, Wells Fargo Bank, N.A., BBVA Compass and TD Bank, N.A., in their
capacity as co-documentation agents, and each of their successors in such
capacity.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement (including any law, rule or regulations currently under
contemplation as of the date of this Agreement), (b) any change in any law, rule
or regulation or in the interpretation, application or implementation thereof by
any Governmental Authority after the date of this Agreement or (c) compliance by
any Lender (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement. The Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan hereunder on the Effective Date (which may consist of an
amendment and restatement of its Loan under the Existing Credit Agreement),
expressed as an amount representing the maximum principal amount of the Loan to
be made by such Lender hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its such Lender’s Tranche A-1 Commitment or Tranche A-2 Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments on the
Effective Date is $700,000,000.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise Voting Power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

CREDIT AGREEMENT, Page 5
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

“Consolidated” means the resultant consolidation of the financial statements of
IHS and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the most recent
consolidated financial statements referred to in Section 3.04 hereof.
“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges including but not limited
to those relating to fixed assets, leasehold improvements and general
intangibles (specifically including goodwill) of IHS for such period, as
determined on a Consolidated basis and in accordance with GAAP.
“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis and in accordance with GAAP, Consolidated Net Earnings for such period:
(a)    plus the aggregate amounts deducted in determining such Consolidated Net
Earnings in respect of (i) Consolidated Interest Expense, (ii) Consolidated
Income Tax Expense, (iii) Consolidated Depreciation and Amortization Charges,
(iv) non-cash charges or expenses in connection with options, restricted stock,
restricted stock units or other equity level awards under any IHS incentive
plan, (v) cash non-recurring acquisition or restructuring charges or expenses
related to employee severance or facilities consolidation and acquisition
related transactions expenses provided that for any period of calculation, the
aggregate amount added back under this clause (v) shall not comprise more than
10% of the Consolidated EBITDA for such period, (vi) any non-cash modifications
to pension and post-retirement employee benefit plans, settlement costs incurred
to annuitize retirees or facilitate lump-sum buyout offers under pension and
post-retirement employee benefit plans or mark-to-market adjustments under
pension and post-retirement employee benefit plans provided that for any period
of calculation, the aggregate amount added back under this clause (vi) shall not
comprise more than 5% of the Consolidated EBITDA for such period and (vii)
non-cash losses or charges (including charges incurred pursuant to the
refinancing of the credit facility in effect prior to this Agreement) that are
unusual or non-recurring,
(b)    minus extraordinary or unusual one time gains;
provided that, for purposes of calculating the Leverage Ratio and any Pro Forma
calculation, Consolidated EBITDA shall include the consolidated earnings before
interest, taxes, depreciation and amortization of any Target who was acquired or
whose assets were acquired during such period as calculated for the period prior
to the acquisition on a basis which is in compliance with the requirements of
Article 11 of Regulation S-X of the Securities and Exchange Commission (or
otherwise calculated on a good faith basis by a financial or accounting officer
of IHS) and to:
(x)    add back thereto the sum of the following: (A) non-cash charges or
expenses in connection with options, restricted stock, restricted stock units or
other equity level awards under any employee incentive plan; (B) cash
non-recurring acquisition or restructuring charges or expenses related to
employee severance or facilities consolidation and acquisition related
transactions expenses provided that for any period of calculation, the aggregate
amount added back under this clause (B) shall not comprise more than 10% of the
total consolidated earnings before interest, taxes, depreciation and
amortization of the Target for such period, and (C) non-cash losses or charges
that are unusual or non-recurring;
(y)    subtract therefrom extraordinary or unusual one time gains.

CREDIT AGREEMENT, Page 6
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, Consolidated EBITDA for the fiscal quarter ended
(a) November 30, 2013 shall be deemed to be $171,609,000, (b) February 28, 2014
shall be deemed to be $155,934,000, (c) May 31, 2014 shall be deemed to be
$175,910,000 and (d) August 31, 2014 shall be deemed to be $176,662,000.
“Consolidated Funded Indebtedness” means, at any date, all Indebtedness (other
than net obligations under any Hedge Agreement), including, but not limited to,
current, long-term and Subordinated Indebtedness, if any, of IHS, as determined
on a Consolidated basis and in accordance with GAAP.
“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes paid or payable based on the gross or net income of IHS (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto), and all franchise taxes of IHS, as determined on a
Consolidated basis and in accordance with GAAP.
“Consolidated Interest Expense” means, for any period, the interest expense of
IHS for such period, as determined on a Consolidated basis and in accordance
with GAAP.
“Consolidated Net Earnings” means, for any period, the net income (loss) of IHS
for such period, as determined on a Consolidated basis and in accordance with
GAAP excluding therefrom however, to the extent otherwise included therein:
(a) the income (or loss) of any Person (other than a Subsidiary) in which IHS or
a Subsidiary has an ownership interest to the extent recorded separately on the
financial statements of IHS as income from equity investments; provided,
however, that (i) Consolidated Net Earnings shall include amounts in respect of
such income when actually received in cash by IHS or such Subsidiary in the form
of dividends or similar distributions and (ii) Consolidated Net Earnings shall
be reduced by the aggregate amount of all investments, regardless of the form
thereof, made by IHS or any Subsidiary in such Person for the purpose of funding
any deficit or loss of such Person and (b) the income of any Subsidiary to the
extent the payment of such income in the form of a distribution or repayment of
any Indebtedness to IHS or a Subsidiary is not permitted on account of any
restriction in by-laws, articles of incorporation or similar governing document
or any agreement applicable to such Subsidiary.
“Consolidated Total Assets” means the total assets of IHS and its Subsidiaries
on a consolidated basis in conformity with GAAP, as shown on the most recent
balance sheet of IHS required to be delivered pursuant to Section 4.01(h) or
Section 5.01(a) or (b) (it being understood that if such required balance sheet
is not delivered Consolidated Total Assets shall be deemed to be zero until such
balance sheet is delivered). Asset sales incurred pursuant to Section 6.05(c)
shall be permitted if such basket was available on the date of such incurrence
even if Consolidated Total Assets subsequently decreases.
“Contract Rate” has the meaning assigned to such term in Section 10.13(a).
“Credit Agreement Pari Passu Indebtedness” means any Indebtedness existing under
(a) the Revolving Facility Credit Agreement, (b) the 2012 Credit Agreement or
(c) the Permitted Capital Markets Debt; in each case which ranks pari passu in
right of payment with the Loans.
“Credit Parties” means the Administrative Agent, each Lender and each Affiliate
of a Lender that is owed any of the Obligations.

CREDIT AGREEMENT, Page 7
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Disclosed Matters” means all the matters disclosed on Schedule 3.06.
“Dollars” or “$” refers to lawful currency of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any state thereof or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).
“Election Date” has the meaning assigned to such term in Section 7.02.
“Elevated Leverage Period” has the meaning assigned to such term in Section
7.02.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
directives, policies, guidelines, permits, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of IHS or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment

CREDIT AGREEMENT, Page 8
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

or (e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company or unlimited liability
company, beneficial interests in a trust or other equity interests or any
warrants, options or other rights to acquire such interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any entity, whether or not incorporated, that is under
common control with IHS within the meaning of Section 4001(a)(14) of ERISA or
any trade or business (whether or not incorporated) that, together with IHS, is
treated as a single employer under Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the failure with
respect to any Plan to satisfy its “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by IHS or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by IHS or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by IHS or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (g) any Plan is determined, or expected to
be determined, to be in “at risk” status (within the meaning of Section 430 of
the Code or Section 303 of ERISA) or (h) the receipt by IHS or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from IHS or
any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate but not including any Loan
or Borrowing bearing interest at a rate determined by reference to clause (a) of
the definition of “Eurodollar Rate.”
“Eurodollar Rate” means, (a) for any Interest Period with respect to a
Eurodollar Loan, the rate per annum (and solely with respect to Tranche A-1
Loans that are Eurodollar Loans, rounded upwards, if necessary, to the next 1/16
of 1%) equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent and published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be

CREDIT AGREEMENT, Page 9
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

designated by the Administrative Agent from time to time) at approximately 11:00
A.M., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 A.M., London time determined
two Business Days prior to such date for Dollar deposits with a term of one
month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. Notwithstanding the
foregoing, the Eurodollar Rate shall not be less than zero for purposes of this
Agreement.
“Event of Default” has the meaning assigned to such term in Section 8.01.
“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation in respect of a Swap if, and to the extent that, and only for so long
as, all or a portion of the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest to secure, as applicable, such Swap Obligation
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations, and agreed by the
Administrative Agent. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such Guarantee or
security interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party under any Loan Document, (a) income or franchise Taxes imposed
on (or measured by) its net income (however denominated) in each case, (i)
imposed by the United States of America, or by the jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
or (ii) that are Other Connection Taxes, (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction in which theany Borrower is located, (c) in the case of a Lender
(other than an assignee pursuant to a request by the Borrower Representative
under Section 2.19(b)), any U.S. Federal withholding tax that is imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Lender’s failure to comply with Section 2.17(e), except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or

CREDIT AGREEMENT, Page 10
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

assignment), to receive additional amounts from an applicable Loan Party with
respect to such withholding Tax pursuant to Section 2.17(a) and (d) any U.S.
Federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned to such term in Section
10.21.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
entered into in connection with the implementation of such sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent. Notwithstanding the foregoing, the Federal Funds Rate shall not be less
than zero for purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of IHS.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the jurisdiction in which theany Borrower is located.
For purposes of this definition, the United States of America, any State thereof
and the District of Columbia shall be deemed to be one jurisdiction.
“Foreign Plan” means any employee benefit plan or arrangement (a) maintained or
contributed to by Foreign Subsidiary that is not subject to the laws of the
United States; or (b) mandated by a government other than the United States for
employees of any Loan Party, and includes Canadian Pension Plans.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
“Fully Satisfied” or “Full Satisfaction” means, as of any date, that on or
before such date
(a)    with respect to the Loan Obligations: (i) the principal of and interest
accrued to such date on the Loan Obligations shall have been paid in full in
cash, (ii) all fees, expenses and other amounts which constitute Loan
Obligations shall have been paid in full in cash; and (iii) the Commitments
shall have expired or irrevocably been terminated; and
(b)    with respect to the Hedge Obligations: (i) all termination payments,
fees, expenses and other amounts which constitute Hedge Obligations shall have
been paid in full in cash and (ii) no Credit Party shall have any further
liability arising under the related Hedge Agreement.

CREDIT AGREEMENT, Page 11
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government and any group or body charged with setting
financial accounting or regulatory capital rules or standards (including without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation (including any
obligations under an operating lease) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation (including any obligations under an operating
lease) of the payment thereof, (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or obligation; provided, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
“Guarantor” means IHS and each Domestic Subsidiary designated a “Guarantor” on
Schedule 1.01 hereto and each other Domestic Subsidiary that becomes a party to
the Guaranty Agreement pursuant to Section 5.09. For the avoidance of doubt, any
Domestic Subsidiary that is a borrower, issuer or guarantor under the Revolving
Facility Credit Agreement, the 2012 Credit Agreement or the Permitted Capital
Markets Debt Indenture shall be a Guarantor hereunder.
“Guaranty Agreement” means the Guaranty Agreement of the Guarantors in
substantially the form of Exhibit C hereto.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of IHS or its Subsidiaries
shall be a Hedge Agreement.

CREDIT AGREEMENT, Page 12
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

“Hedge Obligations” means all obligations, indebtedness, and liabilities of IHS
or any Domestic Subsidiaries, or any one of them, to any Lender or any Affiliate
of any Lender, arising pursuant to any Hedge Agreements entered into by such
Lender or Affiliate with IHS or any Domestic Subsidiaries, or any one of them,
whether now existing or hereafter arising, whether direct, indirect, related,
unrelated, fixed, contingent, liquidated, unliquidated, joint, several, or joint
and several, including, without limitation, all fees, costs, and expenses
(including attorneys’ fees and expenses) provided for in such Hedge Agreements.
“IHS” has the meaning assigned to such term in the first paragraph hereof.
“Immaterial Subsidiary” means, as determined as of any date, a Subsidiary that
has revenue as determined as of such date for the most recently completed four
fiscal quarter period of less than 10% of IHS’s consolidated revenue for such
period.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind; (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments; (c) all obligations of such Person upon which interest charges are
customarily paid; (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person;
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable and past due accounts
payable being contested in accordance with Section 5.04, in each case, incurred
in the ordinary course of business); (f) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed;
(g) all Guarantees by such Person of items described in clauses (a)-(f) and
(h)-(n) of this definition; (h) all Capital Lease Obligations of such Person;
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty; (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
(k) all obligations of such Person in respect of mandatory redemption or
mandatory dividend rights on Equity Interests but excluding dividends payable
solely in additional Equity Interests; (1) all obligations of such Person for
the deferred payment of the purchase price for an acquisition permitted hereby
or an acquisition consummated prior to the date hereof; (m) all obligations of
such Person under any Hedge Agreement; and (n) all obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which lease
is required or is permitted to be classified and accounted for as an operating
lease under GAAP but which is intended by the parties thereto for tax,
bankruptcy, regulatory, commercial law, real estate law and all other purposes
as a financing arrangement. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. The amount of the obligations of IHS or any Subsidiary in
respect of any Hedge Agreement shall, at any time of determination and for all
purposes under this Agreement, be the maximum aggregate amount (giving effect to
any netting agreements) that IHS or such Subsidiary would be required to pay if
such Hedge Agreement were terminated at such time giving effect to current
market conditions notwithstanding any contrary treatment in accordance with
GAAP.

CREDIT AGREEMENT, Page 13
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 10.03(b).
“Information” has the meaning assigned to such term in Section 10.12.
“Information Memorandum” means the Confidential Information Memorandum dated
September 2014 relating to IHS, its Subsidiaries and the Transactions.
“Interest Coverage Ratio” means, as determined for the most recently completed
four fiscal quarters of IHS, on a Consolidated basis and in accordance with
GAAP, the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense.
“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each February, May, August and November and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect, provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Joint Bookrunners” means, individually or collectively, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and J.P. Morgan Securities LLC, in their capacity as
joint bookrunners, and each of their successors in such capacity.
“Lead Arrangers” means, individually or collectively, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and J.P. Morgan Securities LLC, in their capacity as
lead arrangers, and each of their successors in such capacity.
“Lenders” means (a) for all purposes, the Persons listed on Schedule 2.01 and
any other Person that shall have become a party hereto pursuant to an Assignment
and Assumption, other than any such Person

CREDIT AGREEMENT, Page 14
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

that ceases to be a party hereto pursuant to an Assignment and Assumption or
otherwise and (b) for purposes of the definitions of “Hedge Obligations” and
“Credit Parties” only, shall include any Person who was a Lender at the time a
Hedge Agreement was entered into by one or more of the Loan Parties, even
though, at a later time of determination, such Person no longer holds any
Commitments or Loans hereunder. A Lender may, in its discretion, arrange for one
or more Loans to be made by one or more of its domestic or foreign branches or
Affiliates, in which case the term “Lender” shall include any such branch or
Affiliate with respect to Loans made by such Person.
“Leverage Ratio” means, on any date, the ratio of Consolidated Funded
Indebtedness as of such date to Consolidated EBITDA for the four (4) fiscal
quarters then ended or then most recently ended.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Documents” means this Agreement, the notes executed pursuant to Section
2.09 (if any), the Guaranty Agreement and all other certificates, agreements and
other documentation now or hereafter executed and/or delivered pursuant to or in
connection with the foregoing.
“Loan Obligations” means all obligations, indebtedness, and liabilities of IHS
or any Subsidiaries, or any one of them, to the Administrative Agent and the
Lenders arising pursuant to any of the Loan Documents, whether now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
including, without limitation, the obligation of IHS or any Subsidiaries to
repay the Loans, interest on the Loans, and all fees, costs, and expenses
(including attorneys’ fees and expenses) provided for in the Loan Documents.
“Loan Parties” means IHS, the Tranche A-1 Borrower and the Subsidiary Loan
Parties.
“Loans” means the loans or advances made by the Lenders to the Borrowers
pursuant to this Agreement (which for the avoidance of doubt, shall include each
Tranche A-1 Loan and each Tranche A-2 Loan).
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of IHS and its
Subsidiaries taken as a whole, (b) the validity or enforceability of any Loan
Document or (c) the rights of or remedies available to the Administrative Agent
or the Lenders under any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans but including,
without limitation, obligations in respect of one or more Hedge Agreements) of
IHS and its Subsidiaries in an aggregate principal amount exceeding $50,000,000.
“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.
“Maturity Date” means October 17, 2019.

CREDIT AGREEMENT, Page 15
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

“Maximum Rate” has the meaning assigned to such term in Section 10.13(a).
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
‎“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect ‎of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of ‎‎(i) all
reasonable fees and out-of-pocket expenses paid by IHS and its Subsidiaries to
third parties ‎‎(other than Affiliates) in connection with such event, (ii) in
the case of a sale, transfer or other disposition of an asset (including
pursuant to a sale and leaseback transaction or a casualty or a condemnation or
similar proceeding), the amount of all payments required to be made by IHS and
its Subsidiaries as a result of such event to repay Indebtedness (other than
Loans) secured by such asset or otherwise subject to mandatory prepayment as a
result of such event, and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) by IHS and its Subsidiaries, and the amount of any
reserves established by IHS and its Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, in each case during the year that such event
occurred or the next succeeding year and that are directly attributable to such
event (as determined reasonably and in good faith by the chief financial officer
of IHS).
“Non-Consenting Lender” has the meaning assigned to such term in Section
10.02(c).
“Non-Loan Party” means any Subsidiary that is not a Loan Party.
“Non-Loan Party Amount” has the meaning assigned to such term in Section
6.01(c).
“Obligations” means all Loan Obligations and the Hedge Obligations.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“OPIS” means Oil Price Information Service, LLC, a Maryland limited liability
company.
“OPIS Acquisition” means the acquisition of OPIS, pursuant to the OPIS
Acquisition Agreement.
“OPIS Acquisition Agreement” means the Membership Interest Purchase Agreement,
dated as of January 8, 2016, by and among UCG Holdings Limited Partnership and
the Borrower.
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient, Taxes imposed as a result of a
present or former connection between the Administrative Agent, any Lender, the
Issuing Bank or any other recipient and the jurisdiction imposing such Tax
(other than connections arising from the Administrative Agent, any Lender, the
Issuing Bank or any other recipient having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except

CREDIT AGREEMENT, Page 16
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

any such taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment pursuant to Section 2.19(b)).
“Participant” has the meaning assigned to such term in Section 10.04.
“Participant Register” has the meaning assigned to such term in Section 10.04.
“Patriot Act” has the meaning assigned to such term in Section 10.20.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.
“Permitted Capital Markets Debt” means (i) up to $750,000,000 aggregate
principal amount senior unsecured notes issued by IHS; provided that (i) such
Indebtedness does not mature or have scheduled amortization or payments of
principal and is not subject to mandatory prepayment, redemption, put, call,
sinking fund obligation or other repurchase obligation (except customary asset
sale or change of control provisions), in each case, prior to the date that is
91 days after the Maturity Date at the time such Indebtedness is incurred, (ii)
such Indebtedness is not guaranteed by any Subsidiaries other than the Domestic
Subsidiaries which are Borrowers or Guarantors, (iii) such Indebtedness is not
secured by any Lien on any property or assets of IHS or any Subsidiary and (iv)
such Indebtedness does not include any financial maintenance covenants and the
other terms (other than the interest rate, but including without limitation the
restrictive covenants) of such Indebtedness are customary for such type of
Indebtedness and in any event no more burdensome to IHS (taken as a whole) than
the terms of this Agreement (as determined by IHS in good faith) and (v) any
extension, renewal or replacement thereof permitted by Section 6.01(j).
“Permitted Capital Markets Debt Indenture” means the indenture or other
agreement under which the Permitted Capital Markets Debt is issued.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 8.01;

CREDIT AGREEMENT, Page 17
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of IHS or any Subsidiary;
(g)    Liens arising from filing UCC financing statements regarding leases
permitted by this Agreement;
(h)    leases or subleases entered into by IHS or a Subsidiary in good faith
with respect to its property not used in its business and which do not
materially interfere with the ordinary conduct of business of IHS or any
Subsidiary;
(i)    statutory and common law landlords’ liens under leases to which IHS or
one of its Subsidiaries is a party; and
(j)    customary Liens (including the right of set-off) in favor of banking
institutions encumbering deposits held by such banking institutions incurred in
the ordinary course of business;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Non-Loan Party Amount” has the meaning assigned to such term in
Section 6.01(c).
“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which theany Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA or with
respect to which has theany Borrower or any of itstheir respective ERISA
Affiliates has any actual or contingent liability.
“Platform” has the meaning assigned to such term in Section 5.01.
“Principal Repayment Date” has the meaning assigned to such term in Section
2.10(a).
“Pro Forma” means, in reference to any financial calculation hereunder and the
proposed transaction requiring such calculation, that such calculation for the
applicable period is made on a basis acceptable to the Administrative Agent and:
(a) assuming the consummation of the transaction in question, (b) assuming that
the incurrence or assumption of any Indebtedness in connection therewith
occurred on the first day of such period, (c) to the extent such Indebtedness
bears interest at a floating rate, using the rate in effect at the time of
calculation for the entire period of calculation, and (d) including in
Consolidated EBITDA as provided in the definition thereof, the consolidated
earnings before interest, taxes, depreciation and amortization of the Target for
the period prior to the acquisition on a basis which is in compliance with the
requirements of Article 11 of Regulation S-X of the Securities and Exchange
Commission (or otherwise calculated on a good faith basis by a financial or
accounting officer of IHS) and the adjustments provided in clauses (x) and (y)
of the definition of Consolidated EBITDA.

CREDIT AGREEMENT, Page 18
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

“Pro Forma Financial Statements” means the consolidated pro forma balance sheet
of IHS and its Subsidiaries as of August 31, 2014, and the related consolidated
pro forma statement of income of IHS as of and for the twelve-month period
ending on the last day of the most recently completed four-fiscal quarter period
ended at least 45 days prior to the Effective Date, which have been prepared
giving effect to the Transactions (excluding the impact of purchase accounting
effects required by GAAP) as if the Transactions had occurred on such date or at
the beginning of such period, as the case may be.
“Proposed Change” has the meaning assigned to such term in Section 10.02(c).
“Public Lender” has the meaning assigned to such term in Section 5.01.
“Qualified ECP Guarantor” means in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and which may cause another person to qualify
as an “eligible contract participant” with respect to such Swap Obligation at
such time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
“Refinancing” means the repayment in full or deemed repayment in full, as the
case may be, of all unpaid principal and accrued interest and fees under the
2011 Credit Agreement, the termination of all commitments thereunder, the
rolling of any existing letters of credit under the 2011 Credit Agreement into
the Revolving Facility Credit Agreement and the payment of all breakage costs
arising under the 2011 Credit Agreement as a result of the termination of the
interest periods thereunder.
“Register” has the meaning assigned to such term in Section 10.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Removal Effective Date” has the meaning assigned to such term in Section
9.06(b).
“Required Lenders” means, at any time, Lenders having Loans representing more
than 50% of the sum of the outstanding Loans at such time.
“Resignation Effective Date” has the meaning assigned to such term in Section
9.06(a).
“Responsible Officer” means the chief executive officer, president, executive
vice president senior vice president, vice president, chief financial officer,
treasurer, assistant treasurer or controller of a Loan Party, and solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of

CREDIT AGREEMENT, Page 19
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

such Loan Party and such Responsible Officer shall be conclusively presumed to
have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests issued by IHS
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests.
“Revolving Facility Credit Agreement” means (i) the Credit Agreement dated as of
October 17, 2014, among IHS, certain Subsidiaries of IHS as borrowers, the
lenders party thereto and Bank of America as administrative agent, as amended,
supplemented or otherwise modified from time to time and (ii) any extension,
renewal or replacement thereof permitted by Section 6.01(i).
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the date hereof, Cuba,
Iran, Burma, North Korea, Sudan, the Crimea region of Ukraine and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of specially designated Persons maintained by OFAC, the
U.S. Department of State, United Nations Security Council, the European Union,
any European Union member state, the French Government or Her Majesty’s Treasury
of the United Kingdom, (b) any Person that has a place of business, or is
organized or resident, in a jurisdiction that is the subject of any
comprehensive territorial Sanctions, (c) any Governmental Entity or government
instrumentality of any Sanctioned Country or (d) any Person owned or controlled
by any such Person.
“Sanction(s)” means economic or financial sanctions or trade embargoes enacted,
imposed, administered or enforced from time to time by (a) OFAC or the U.S.
Department of State, or (b) the United Nations Security Council, the European
Union, any European Union member state, the French Government or Her Majesty’s
Treasury of the United Kingdom.


“Second Amendment” means the Second Amendment, dated as of February 10, 2016, to
this Agreement.


“Second Amendment Effective Date” means February 10, 2016, the date on which the
Second Amendment became effective.


“Specified Representations” means (a) the representations made by, or on behalf
of, OPIS and its subsidiaries in the Acquisition Agreement as are material to
the interests of the Lenders, but only to the extent that the accuracy of any
such representation is a condition to IHS’s (or its Affiliates’) obligations to
close under the Acquisition Agreement or IHS has the right to terminate its
obligations under the Acquisition Agreement as a result of a breach of such
representations in the Acquisition Agreement, and (b) the representations and
warranties of IHS set forth in Sections 3.01, 3.02, 3.03 (but only with respect
to the violation of the charter, by-laws or other organizational or
constitutional documents of the Loan Parties arising from the OPIS Acquisition
and the Tranche A-2 Term Loans), 3.07(a), 3.08, 3.15, 3.16, 3.18 and 3.20, in
each case only to the extent such representations and warranties relate to the
incurrence of the Tranche A-2 Loans and the use of the proceeds thereof to
consummate the OPIS Acquisition.

CREDIT AGREEMENT, Page 20
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

“Subordinated” means, as applied to Indebtedness, Indebtedness that shall have
been subordinated (by written terms or written agreement being, in either case,
in form and substance satisfactory to Administrative Agent and the Required
Lenders) in favor of the prior payment in full of the Loan Obligations.
“subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by a Person or by one or more
other subsidiaries of such Person or by such Person and one or more subsidiaries
of such Person, (b) a partnership, limited liability company or unlimited
liability company of which a Person, one or more other subsidiaries of such
Person or such Person and one or more subsidiaries of such Person, directly or
indirectly, is a general partner or managing member, as the case may be, or
otherwise has an ownership interest greater than fifty percent (50%) of all of
the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
the applicable Person, one or more other subsidiaries of such applicable Person
or such applicable Person and one or more subsidiaries of such applicable
Person, directly or indirectly, has at least a majority interest in the Voting
Power or the power to elect or direct the election of a majority of directors or
other governing body of such Person.
“Subsidiary” means any subsidiary of IHS.
“Subsidiary Loan Party” means any Subsidiary of IHS that is party hereto or to
any other Loan Document.
“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.
“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
syndication agent, and its successors in such capacity.
“Target” means a Person who is to be acquired or whose assets are to be acquired
in a transaction permitted hereby.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Tranche A-1 Borrower” has the meaning assigned to such term in the first
paragraph hereof.
“Tranche A-1 Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Loan hereunder on the Effective Date (which may consist of
an amendment and restatement of its Loan under the Existing Credit Agreement),
expressed as an amount representing the maximum principal amount of the Loan to
be made by such Lender hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial amount of each Lender’s Tranche A-1 Commitment

CREDIT AGREEMENT, Page 21
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Tranche A-1 Commitment, as applicable.
The initial aggregate amount of the Lenders’ Tranche A-1 Commitments on the
Effective Date is $700,000,000.
“Tranche A-1 Loan” means the loans or advances made by the Lenders to the
Tranche A-1 Borrower pursuant to this Agreement on the Effective Date.
“Tranche A-1 Lender” means, at any time, a Lender with an Tranche A-1 Commitment
or an Tranche A-1 Loan at such time.
“Tranche A-2 Borrower” has the meaning assigned to such term in the first
paragraph hereof.
“Tranche A-2 Commitment” means, with respect to each Tranche A-2 Lender, the
commitment of such Tranche A-2 Lender to make a Loan hereunder on the Second
Amendment Effective Date, expressed as an amount representing the maximum
principal amount of the Tranche A-2 Loan to be made by such Tranche A-2 Lender
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Tranche A-2 Lender pursuant to Section 10.04. The
initial amount of each Tranche A-2 Lender’s Tranche A-2 Commitment is set forth
on Schedule 2.01, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Tranche A-2 Commitment, as applicable. The initial
aggregate amount of the Tranche A-2 Lenders’ Tranche A-2 Commitments on the
Second Amendment Effective Date is $550,000,000.
“Tranche A-2 Lender” means, at any time, a Lender with a Tranche A-2 Commitment
or an outstanding Tranche A-2 Loan.
“Tranche A-2 Loan” means the loans or advances made by the Lenders to the
Tranche A-2 Borrower pursuant to this Agreement on the Second Amendment
Effective Date.
“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of proceeds thereof, the Refinancing and the issuance of the Permitted
Capital Markets Debt.
“Trigger Quarter” has the meaning assigned to such term in Section 7.02.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar or the Alternate Base Rate.
“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

CREDIT AGREEMENT, Page 22
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
Section 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or other modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
Section 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if IHS
notifies the Administrative Agent that it requests an amendment to any provision
hereof to preserve the original intent thereof and to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies IHS
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. The Loan Parties
shall not be required to pay to any Credit Party any fees in connection with any
amendment, the sole purposes of which is to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof, other
than fees and expenses contemplated by Section 10.03(a).

CREDIT AGREEMENT, Page 23
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

ARTICLE II.

The Credits
Section 2.01.    Commitments.
Section 2.01.    Commitments.(a)    Subject to the terms and conditions set
forth herein each Tranche A-1 Lender agrees to make an advance in Dollars to the
Tranche A-1 Borrower on the Effective Date in a principal amount equal to its
Tranche A-1 Commitment. Amounts repaid or prepaid in respect of the Tranche A-1
Loans may not be reborrowed.
(b)    Subject to the terms and conditions set forth herein each Tranche A-2
Lender agrees to make an advance in Dollars to the Tranche A-2 Borrower on the
Second Amendment Effective Date in a principal amount equal to its Tranche A-2
Commitment. Amounts repaid or prepaid in respect of the Tranche A-2 Loans may
not be reborrowed.
Section 2.02.    Loans and Borrowings.
(a)    Loans Made Ratably. Each Loan shall be made as part of a Borrowing made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
(b)    Initial Type of Loans. Subject to Section 2.07 and 2.14, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower
Representative may request in accordance herewith; provided that all Borrowings
made on theof (i) Tranche A-1 Loans made on the Effective Date and (ii) Tranche
A-2 Loans made on the Second Amendment Effective Date must be made as ABR
Borrowings unless IHS shall have delivered to the Administrative Agent an
agreement that it will be bound by the provisions of Section 2.16
notwithstanding that this Agreement might not then be effective at least three
Business Days prior to the Effective Date in the case of clause (i) above or the
Second Amendment Effective Date in the case of clause (ii) above. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the applicable Borrower to
repay such Loan in accordance with the terms of this Agreement.
(c)    Minimum Amounts; Limitation on Eurodollar Borrowings. At the commencement
of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in
an aggregate amount that is an integral multiple of $5,000,000 and not less than
$10,000,000.
(d)    Limitation on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrower Representative shall not be entitled to request, or
to elect to convert or continue, any Eurodollar Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.

CREDIT AGREEMENT, Page 24
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

Section 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
Representative shall notify the Administrative Agent of such request by
telephone or delivery of a Borrowing Request (a) in the case of a Eurodollar
Borrowing, not later than 12:00 noon, New York City time, three Business Days
before the date of the proposed Borrowing and (b) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the Business Day of
the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or other
electronic platform or electronic transmission approved by the Administrative
Agent of a written Borrowing Request in the form attached hereto as Exhibit D or
in such other form as may be approved by the Administrative Agent, signed by a
Responsible Officer of the Borrower Representative and delivered to the
Administrative Agent. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Sections 2.02 and 2.07:
(i)    the aggregate amount of such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower Representative
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each applicable Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
Section 2.04.    [Reserved].
Section 2.05.    [Reserved].
Section 2.06.    Funding of Borrowings.
(a)    By Lenders. Each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds in
Dollars by 1:00 P.M., New York City time to the account of the Administrative
Agent designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the applicable Borrower
by promptly crediting the amounts so received, in like funds, to an account of
IHS maintained with the Administrative Agent or by wire transfer, automated
clearing house debit or interbank transfer to such other account, accounts or
Persons designated by the Borrower Representative in the applicable Borrowing
Request.

CREDIT AGREEMENT, Page 25
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

(b)    Fundings Assumed Made. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of the Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of the Borrowing, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with clause (a) of this
Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the applicable Borrower, the interest rate applicable to ABR Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in the Borrowing. If both the applicable
Borrower and the applicable Lender makes the payment required under this clause,
the Administrative Agent shall return to the applicable Borrower that amount it
paid hereunder if no Default exists.
Section 2.07.    Interest Elections.
(a)    Conversion and Continuation. Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower Representative may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.
(b)    Delivery of Interest Election Request. To make an election pursuant to
this Section, the Borrower Representative shall notify the Administrative Agent
of such election by telephone by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower Representative was requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or other
electronic transmission approved by the Administrative Agent of a written
Interest Election Request in the form of Exhibit E hereto or such other form as
the Administrative Agent shall approve, signed by the Borrower Representative
and delivered to the Administrative Agent.
(c)    Contents of Interest Election Request. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02 and paragraph (f) of this Section:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated

CREDIT AGREEMENT, Page 26
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Notice to the Lenders. Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.
(e)    Automatic Conversion. If the Borrower Representative fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as a Eurodollar Borrowing with an Interest Period of one
month.
(f)    Limitations on Election. Notwithstanding any contrary provision hereof,
if an Event of Default exists and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower Representative, then, so long as
an Event of Default is continuing (i) no outstanding Borrowing may be converted
to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto. A Borrowing may not be made, converted to or
continued as a Eurodollar Borrowing if after giving effect thereto (i) the
Interest Period therefor would commence before and end after a date on which any
principal of the Loans is scheduled to be repaid and (ii) the sum of the
aggregate principal amount of outstanding Eurodollar Borrowings with Interest
Periods ending on or prior to such scheduled repayment date plus the aggregate
principal amount of outstanding ABR Borrowings would be less than the aggregate
principal amount of Loans required to be repaid on such scheduled repayment
date.
Section 2.08.    Termination and Reduction of Commitments.
(a)    Termination Date. Unless previously terminated, the Commitments shall
terminate at 5:00 P.M., New York City time, on the Effective Date.
(b)    Optional Termination or Reduction. The Borrowers may at any time
terminate, or from time to time reduce, the Commitments; provided that each
reduction of the Commitments shall be in an amount that is an integral multiple
of $5,000,000 and not less than $10,000,000.

CREDIT AGREEMENT, Page 27
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

(c)    Notice of Termination or Reduction. The Borrower Representative shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower Representative pursuant to this
Section shall be irrevocable. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
Section 2.09.    Repayment of Loans; Evidence of Debt.
(a)    Promise to Pay. TheIHS and the Tranche A-1 Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan ofmade to such
Borrower by such Lender as provided in Section 2.10.
(b)    Lender Records. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.
(c)    Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
applicable Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.
(d)    Prima Facie Evidence. The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of theany
Borrower to repay the Loans in accordance with the terms of this Agreement.
(e)    Request for a Note. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrowers shall prepare,
execute and deliver to such Lender a promissory note to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).
Section 2.10.    Amortization of Loans.
(a)    OriginalTranche A-1 Loan Amortization. IHSThe Tranche A-1 Borrower shall
repay the Tranche A-1 Loans on each date set forth below (each aan “Principal
Repayment Date”) in the aggregate principal amount set forth opposite such date:

CREDIT AGREEMENT, Page 28
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

Date
Amount
February 28, 2015
$8,750,000
May 31, 2015
$8,750,000
August 31, 2015
$8,750,000
November 30, 2015
$8,750,000
February 29, 2016
$8,750,000
May 31, 2016
$8,750,000
August 31, 2016
$8,750,000
November 30, 2016
$8,750,000
February 28, 2017
$17,500,000
May 31, 2017
$17,500,000
August 31, 2017
$17,500,000
November 30, 2017
$17,500,000
February 28, 2018
$17,500,000
May 31, 2018
$17,500,000
August 31, 2018
$17,500,000
November 30, 2018
$17,500,000
February 28, 2019
$17,500,000
May 31, 2019
$17,500,000
August 31, 2019
$17,500,000
Maturity Date
$437,500,000



(b)    Tranche A-2 Loan Amortization. IHS shall repay the Tranche A-2 Loans on
each Principal Repayment Date set forth below in the aggregate principal amount
set forth opposite such date:
Date
Amount
May 31, 2016
$6,875,000
August 31, 2016
$6,875,000
November 30, 2016
$6,875,000
February 28, 2017
$13,750,000
May 31, 2017
$13,750,000
August 31, 2017
$13,750,000
November 30, 2017
$13,750,000
February 28, 2018
$13,750,000
May 31, 2018
$13,750,000
August 31, 2018
$13,750,000
November 30, 2018
$13,750,000
February 28, 2019
$13,750,000
May 31, 2019
$13,750,000
August 31, 2019
$13,750,000
Maturity Date
$378,125,000



(bc)    Maturity Date. To the extent not previously paid, all Loans shall be due
and payable on the Maturity Date.
Section 2.11.    Prepayment of Loans.
(a)    Prepayment. TheEach Borrower shall have the right at any time and from
time to time to prepay any of its Borrowings in whole or in part, without
prepayment penalty or premium subject

CREDIT AGREEMENT, Page 29
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

to the requirements of this Section and Section 2.16.; provided that (i) any
such prepayment of Loans shall be applied to Tranche A-1 Loans and Tranche A-2
Loans ratably in accordance with the respective principal amounts thereof (or,
at the option of the Borrowers, Tranche A-2 Loans may be repaid on a less than
pro rata basis with any such prepayment of Tranche A-1 Loans).
(b)    [Reserved].
(c)    Selection of Borrowing to be Prepaid. Prior to any prepayment of
Borrowings hereunder, the Borrower Representative shall select the Borrowing or
Borrowings to be prepaid and shall specify such selection in the notice of such
prepayment pursuant to paragraph (d) of this Section.
(d)    Notice of Prepayment; Application of Prepayments. The Borrower
Representative shall notify the Administrative Agent by telephone (confirmed by
telecopy or other electronic transmission approved by the Administrative Agent)
or by electronic transmission approved by the Administrative Agent of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
date of prepayment and (ii) in the case of prepayment of an ABR Borrowing, not
later than 12:00 noon, New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid; provided that, a notice of prepayment delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities or other event, in which case such notice may be
revoked by the Borrower Representative (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13. Prepayments of the Loans will be applied to the
installments due thereunder in the order of maturity.
Section 2.12.    Fees.
(a)    Agent Fees. IHS agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between IHS and the Administrative Agent.
(b)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent. Fees paid
shall not be refundable under any circumstances.
Section 2.13.    Interest.
(a)    ABR Borrowings. The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

CREDIT AGREEMENT, Page 30
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

(b)    Eurodollar Borrowings. The Loans comprising each Eurodollar Borrowing
shall bear interest at the Eurodollar Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.
(c)    Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by thea Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.
(d)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on Bank of America’s
“prime rate” shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). Interest in all
cases shall be calculated and payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Eurodollar Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
Section 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period
then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone, telecopy or other electronic
transmission approved by the Administrative Agent as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request

CREDIT AGREEMENT, Page 31
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Borrowing of the affected type shall be ineffective and (ii) if
any Borrowing Request requests a Borrowing of the affected type, such Borrowing
shall at the Borrower’s option of the applicable Borrower, either not be made or
be made as an ABR Borrowing.
Section 2.15.    Increased Costs.
(a)    Change In Law. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, or any other
acquisition of funds by, any Lender (except any such reserve requirement
contemplated by Section 2.15(c)); or
(ii)    impose on any Lender or the applicable interbank market used to
determine the Eurodollar Rate any other condition affecting this Agreement or
Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or otherwise), then IHS will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.
(b)    Capital Adequacy. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time IHS will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c)    Reserves on Eurodollar Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrowers shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
(d)    Delivery of Certificate. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a), (b) or (c) of this Section shall
be delivered to the Borrower Representative and shall be conclusive absent

CREDIT AGREEMENT, Page 32
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

manifest error. IHS shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
(e)    Limitation on Compensation. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such right to demand such compensation; provided that IHS shall not be required
to compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
Section 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as
contemplated by Section 4.01(a)(ii)), (b) the conversion of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11(e) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower Representative pursuant to Section 2.19 or Section 10.02(c), then, in
any such event, IHS shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be equal to the excess, if any, of (i) the amount of interest which
would have accrued on the principal amount of such Loan had such event not
occurred, at the Eurodollar Rate that would have been applicable to such Loan,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for deposits in Dollars of a
comparable amount and period from other banks in the applicable market utilized
to determine the Eurodollar Rate. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. IHS shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.
Section 2.17.    Taxes.
(a)    Gross Up. Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made free and clear of and without
deduction for any Taxes; provided that if a Loan Party shall be required by
applicable law to deduct any Taxes from such payments, then (i) if such Tax is
an Indemnified Tax, the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable Loan Party shall make such

CREDIT AGREEMENT, Page 33
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

deductions and (iii) the applicable Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
(b)    Payment of Other Taxes. In addition, theeach Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
(c)    Tax Indemnification.
(i)    The Borrowers shall indemnify the Administrative Agent and each Lender
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent or such Lender, as the case
may be, on or with respect to any payment by or on account of any obligation of
any Loan Party under any Loan Document (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower Representative by
a Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. The affected Lender or the
Administrative Agent, as the case may be, shall provide reasonable assistance to
the Borrowers, at the Borrower’s’ expense, if the Borrowers determines that any
Indemnified Taxes were incorrectly or illegally imposed and the Borrowers
determines to contest such Indemnified Taxes.
(ii)    Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.04(c)(i) relating to the maintenance
of a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (c)(ii).
(d)    Receipts. As soon as practicable after any payment of Taxes by a Loan
Party to a Governmental Authority pursuant to this Section 2.17, the Borrower
Representative shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    (i) Status of Lenders. Any Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which thea
Borrower is located, or any treaty to which such jurisdiction is a party, or
under any other applicable law, with respect to payments under this Agreement

CREDIT AGREEMENT, Page 34
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

or any other Loan Document shall deliver to the Borrower Representative (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law and at such time or times reasonably requested by the Borrower
Representative or Administrative Agent, such properly completed and executed
documentation (if any) prescribed by applicable law or reasonably requested by
the Borrower Representative as will permit such payments to be made without
withholding or at a reduced rate.
(ii) FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower Representative and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower Representative or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the applicable Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this subsection
(e)(ii), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(f)    Refund. If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes (including by virtue of a
credit against or offset of such Taxes, other than a credit or offset resulting
from a payment of such Taxes by a Loan Party) as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the applicable Loan Party (but only to the extent of indemnity payments made,
or additional amounts paid, by the applicable Loan Party under this Section 2.17
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the applicable Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
applicable Loan Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its Taxes which it deems confidential) to
any Loan Party or any other Person.
For purposes of this Section 2.17, the term “applicable law” includes FATCA.
Section 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.
(a)    Payments Generally. TheEach Borrower shall make each payment required to
be made by it hereunder or under any other Loan Document (whether of principal,
interest or fees, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 1:00 P.M., New York City time), on the date when due, in immediately
available funds and in Dollars without set‑off,

CREDIT AGREEMENT, Page 35
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

deduction or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent pursuant to
the payment instructions provided by the Administrative Agent, except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.
(b)    Pro Rata Application. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
(c)    Sharing of Set-offs. Except to the extent a court order expressly
provides for payments to be allocated to a particular Lender or Lenders, if any
Lender shall, by exercising any right of set‑off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Loan Party pursuant to and in accordance with
the express terms of any Loan Document or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to IHS or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
(d)    Payments from Borrower Assumed Made. Unless the Administrative Agent
shall have received notice from the Borrower Representative prior to the date on
which any payment is due to the Administrative Agent for the account of the
Lenders hereunder that the applicable Borrower will not make such payment, the
Administrative Agent may assume that the applicable Borrower has made such
payment

CREDIT AGREEMENT, Page 36
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the applicable
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
(e)    Application of Amounts Received under the Guaranty Agreements.
(i)    Guaranty Agreement. All amounts received from the Guarantors from
collections under the Guaranty Agreement when an Event of Default exists shall
first be applied as payment of the accrued and unpaid fees of the Administrative
Agent hereunder and then to all other unpaid or unreimbursed Obligations
(including reasonable attorneys’ fees and expenses) owing to the Administrative
Agent in its capacity as Administrative Agent only and then any remaining amount
of such proceeds shall be distributed:
(A)    first, to the Lenders, pro rata in accordance with the respective unpaid
amounts of Loan Obligations, until all the Loan Obligations have been Fully
Satisfied;
(B)    second, to the Credit Parties, pro rata in accordance with the respective
unpaid amounts of Hedge Obligations, until all such Hedge Obligations have been
Fully Satisfied; and
(C)    third, to the Credit Parties, pro rata in accordance with the respective
unpaid amounts of the remaining Obligations.
Notwithstanding the foregoing, no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.


(f)    Return of Amounts. If at any time payment, in whole or in part, of any
amount distributed by the Administrative Agent hereunder is rescinded or must
otherwise be restored or returned by the Administrative Agent as a preference,
fraudulent conveyance, or otherwise under any bankruptcy, insolvency, or similar
law, then each Person receiving any portion of such amount agrees, upon demand,
to return the portion of such amount it has received to the Administrative
Agent.
(g)    Notice of Amount of Obligations. Prior to making any distribution under
paragraph (e) of this Section, the Administrative Agent shall request each
Lender to provide the Administrative Agent with a statement of the amounts of
Hedge Obligations then owed to such Lender and its Affiliates. A Lender may
provide such information to the Administrative Agent at any time and the
Administrative Agent may also request such information at any time. If a Lender
does not provide the Administrative Agent a statement of the amount of any such
Obligations within three (3) Business Days of the date requested, the
Administrative Agent may make distributions under paragraph (e) thereafter and
the amount of Hedge Obligations then owed to such Lender and its Affiliates
shall conclusively be deemed to be zero for purposes of such distributions.
Neither the Lender nor its Affiliates shall have a right to share

CREDIT AGREEMENT, Page 37
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

in such distributions with respect to any Hedge Obligations owed to it. If a
Lender shall thereafter provide the Administrative Agent a statement of the
amount of the Hedge Obligations then owed to such Lender and its Affiliates, any
distribution under paragraph (e) made after the notice is received by the
Administrative Agent shall take into account the amount of the Hedge Obligations
then owed. No Lender nor any Affiliate of a Lender that has not provided the
statement of the amount of the Hedge Obligations owed under this paragraph (g)
shall be entitled to share retroactively in any distribution made prior to the
date when such statement was provided. In furtherance of the provisions of
Article IX, the Administrative Agent shall in all cases be fully protected in
making distributions hereunder in accordance with the statements of the Hedge
Obligations received from the Lenders under this paragraph (g).
Section 2.19.    Mitigation Obligations; Replacement of Lenders.
(a)    Mitigation. If any Lender requests compensation under Section 2.15, or if
theany Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. IHS agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(b)    Replacement. If any Lender requests compensation under Section 2.15, or
if theany Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then the Borrower Representative may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement and the other Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower Representative
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the applicable Borrowers (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower Representative to require
such assignment and delegation cease to apply.
Section 2.20.    Borrower Assumption of Obligations. The Tranche A-1 Borrower
assumes on a joint and several basis and as primary obligor all payment
obligations of IHS under the Loan Documents with respect to the Tranche A-1
Loans.

CREDIT AGREEMENT, Page 38
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

Section 2.21.    [Reserved].
Section 2.22.    [Reserved].
Section 2.23.    [Reserved].
Section 2.24.    [Reserved].
Section 2.25.    Borrower Representative.
(a)    Appointment; Nature of Relationship. IHS is hereby appointed by each of
the Borrowers as its contractual representative (herein referred to as the
“Borrower Representative”) hereunder and under each other Loan Document, and the
each Borrower irrevocably authorizes the Borrower Representative to act as the
contractual representative of thesuch Borrower with the rights and duties
expressly set forth herein and in the other Loan Documents. The Borrower
Representative agrees to act as such contractual representative upon the express
conditions contained in this Section 2.25. Additionally, each of the Borrowers
hereby appoints the Borrower Representative as its agent to receive all of the
proceeds of the Loans, at which time the Borrower Representative shall promptly
disburse such Loans to the appropriate Borrower. The Administrative Agent and
the Lenders, and their respective officers, directors, agents or employees,
shall not be liable to the Borrower Representative or theany Borrower for any
action taken or omitted to be taken by the Borrower Representative or the
Borrowers pursuant to this Section 2.25.
(b)    Powers. The Borrower Representative shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the Borrower
Representative by the terms of each thereof, together with such powers as are
reasonably incidental thereto. The Borrower Representative shall have no implied
duties to the Borrowers, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Borrower Representative.
(c)    Employment of Agents. The Borrower Representative may execute any of its
duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.
(d)    Execution of Loan Documents. The Borrowers hereby empowers and authorizes
the Borrower Representative, on behalf of the Borrowers, to execute and deliver
to the Administrative Agent and the Lenders the Loan Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Loan Documents. TheEach Borrower
agrees that any action taken by the Borrower Representative or the Borrowers in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Borrower Representative of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Borrowers.
ARTICLE III.

Representations and Warranties

CREDIT AGREEMENT, Page 39
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

IHS represents and warrants to the Lenders that:
Section 3.01.    Organization; Powers. IHS and each Subsidiary is duly
organized, validly existing and, to the extent applicable in the relevant
jurisdiction, in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and, to the extent applicable in the
relevant jurisdiction, is in good standing in, every jurisdiction where such
qualification is required.
Section 3.02.    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action. This Agreement has been duly executed and delivered by each of IHS and
the Tranche A-1 Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
Section 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational or
constitutional documents of IHS or any Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon IHS, any other Loan Party
or any of their respective assets, or give rise to a right thereunder to require
any payment to be made by IHS or any other Loan Party, and (d) will not result
in the creation or imposition of any Lien on any asset of IHS or any of its
Subsidiaries.
Section 3.04.    Financial Condition; No Material Adverse Change.
(a)    Delivery of IHS Financial Statements. IHS has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholders
equity and cash flows (i) as of and for the fiscal years ended November 30,
2011, November 30, 2012 and November 30, 2013, reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended August 31, 2014, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of IHS
and its Subsidiaries as of such dates and for such periods in accordance with
GAAP, subject to year‑end audit adjustments and the absence of footnotes in the
case of the statements referred to in clause (ii) above.
(b)    No Material Change. Since November 30, 2013, there has been no material
adverse change in the business, operations, property or condition (financial or
otherwise) of IHS and its Subsidiaries, taken as a whole.
Section 3.05.    Properties.

CREDIT AGREEMENT, Page 40
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

(a)    Title. Each of IHS and its Subsidiaries has good, valid and marketable
title to, or valid leasehold interests in, all its real and personal property
material to its business and such property is free of all Liens, except for (i)
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes and (ii) Liens permitted under Section 6.02.
(b)    Intellectual Property. Each of IHS and its Subsidiaries owns, or is
licensed or otherwise has the right to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by IHS and its Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
Section 3.06.    Litigation and Environmental Matters.
(a)    Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
IHS, threatened against or affecting IHS or any Subsidiary (i) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve any of the Loan Documents or the Transactions.
(b)    Environmental. Except for the Disclosed Matters and except with respect
to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither IHS nor
any Subsidiary: (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
(c)    Disclosed Matters. The Disclosed Matters, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
Section 3.07.    Compliance with Laws and Agreements. (a) IHS and each
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. (b) No Default exists.
Section 3.08.    Investment Company Status. Neither IHS nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
Section 3.09.    Taxes. IHS and each Subsidiary has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate actions and for which IHS

CREDIT AGREEMENT, Page 41
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

or such Subsidiary, as applicable, has set aside on its books adequate reserves
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.
Section 3.10.    ERISA and Foreign Plans. No ERISA Event nor similar event with
respect to a Foreign Plan (including a Termination Event, in respect of Canadian
Pension Plans), has occurred or is reasonably expected to occur that, when taken
together with all other such events for which liability is reasonably expected
to occur, could reasonably be expected to result in a Material Adverse Effect.
The present value of all accumulated benefit obligations under each Plan and
each Foreign Plan (based on the assumptions used for purposes of Accounting
Standards Codification Topic No. 715-30) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed an amount that if
paid could reasonably be expected to result in a Material Adverse Effect, and
the present value of all accumulated benefit obligations of all underfunded
Plans and Foreign Plans (based on the assumptions used for purposes of
Accounting Standards Codification Topic No. 715-30) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed an amount
that if paid by could reasonably be expected to result in a Material Adverse
Effect. Except as disclosed on Schedule 3.06, on the Effective Date neither IHS
nor any Subsidiary is or has at any time been an employer (for the purposes of
sections 38 to 51 of the Pensions Act 2004 in effect in England and Wales) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the Pensions Schemes Act 1993) and neither IHS nor any Subsidiary is
or has at any time been “connected” with or an “associate” of (as those terms
are used in sections 38 and 43 of the Pensions Act 2004) such an employer. The
Canadian Subsidiaries of IHS are in compliance with the requirements of the
Pension Benefits Act and other federal and provincial laws with respect to each
Canadian Pension Plan, except for any noncompliance that could not reasonably be
expected to result in a Material Adverse Effect. No lien has arisen, choate or
inchoate, in respect of any Canadian Subsidiaries of IHS or their property in
connection with any Canadian Pension Plan (save for contribution amounts not yet
due).
Section 3.11.    Disclosure. IHS has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which IHS or any Subsidiary
is subject, and all other matters known to any of them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Information Memorandum nor any of the other written reports,
financial statements, certificates or other information furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case, as of
the date the same was so furnished; provided that, with respect to projected
financial information, IHS represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
Section 3.12.    Subsidiaries. As of the Effective Date, IHS has no Material
Subsidiaries other than those listed on Schedule 3.12 hereto. As of the
Effective Date, Schedule 3.12 sets forth the jurisdiction of incorporation or
organization of each such Material Subsidiary and the percentage of IHS’s direct
or indirect ownership of the outstanding Equity Interests of each Material
Subsidiary. All of the outstanding capital stock of IHS and each Subsidiary has
been validly issued, is fully paid, and is nonassessable. Except as

CREDIT AGREEMENT, Page 42
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

permitted to be issued or created pursuant to the terms hereof or as reflected
on Schedule 3.12, there are no outstanding subscriptions, options, warrants,
calls, or rights (including preemptive rights) to acquire, and no outstanding
securities or instruments convertible into any Equity Interests of any Material
Subsidiary.
Section 3.13.    Insurance. IHS and each Subsidiary maintain with financially
sound and reputable insurers (including captive insurers), insurance with
respect to its properties and business against such casualties and contingencies
and in such amounts as are usually carried by businesses engaged in similar
activities as IHS and its Subsidiaries and located in similar geographic areas
in which IHS and its Subsidiaries operate.
Section 3.14.    Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against IHS or any Subsidiary pending or, to the knowledge
of IHS, threatened. The hours worked by and payments made to employees of IHS
and any Subsidiary have not been in violation of the Fair Labor Standards Act or
any other applicable Federal, state, provincial, territorial, local or foreign
law dealing with such matters, except to the extent of any such violation that
could not reasonably be expected to result in a Material Adverse Effect. All
payments due from IHS or any Subsidiary, or for which any claim may be made
against IHS or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of IHS or such Subsidiary. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which IHS or any
Subsidiary is bound.
Section 3.15.    Solvency. Immediately after the consummation of the
Transactions: (a) the fair value of the assets of each Loan Party, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Effective Date. As used
in this Section 3.15, the term “fair value” means the amount at which the
applicable assets would change hands between a willing buyer and a willing
seller within a reasonable time, each having reasonable knowledge of the
relevant facts, neither being under any compulsion to act, with equity to both
and “present fair saleable value” means the amount that may be realized if the
applicable company’s aggregate assets are sold with reasonable promptness in an
arm’s length transaction under present conditions for the sale of a comparable
business enterprises.
Section 3.16.    Margin Securities. Neither IHS nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations U or X of the Board and no part of the proceeds of any
Loan will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying margin stock in violation of
the Regulations of the Board.
Section 3.17.    Common Enterprise. The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties

CREDIT AGREEMENT, Page 43
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

as a whole and the successful operation of each of the Loan Parties is dependent
on the successful performance and operation of each other Loan Party. Each Loan
Party expects to derive benefit (and its board of directors or other governing
body has determined that it may reasonably be expected to derive benefit),
directly or indirectly, from (a) successful operations of each of the other Loan
Parties and (b) the credit extended by the Lenders to the Borrowers hereunder,
both in their separate capacities and as members of the group of companies. Each
Loan Party has determined that execution, delivery, and performance of this
Agreement and any other Loan Documents to be executed by such Loan Party is
within its purpose, will be of direct and indirect benefit to such Loan Party,
and is in its best interest.
Section 3.18.    Use of Proceeds. The proceeds of the Loans will be used for the
purposes described in Section 5.08.
Section 3.19.    Ranking. The Loan Documents and the obligations evidenced
hereby and thereby are and will at all times be direct and unconditional general
obligations of each of the Loan Parties, and rank, and will at all times rank in
right of payment, at least pari passu with all other unsecured Indebtedness of
each Loan Party, whether now existing or hereafter outstanding.
Section 3.20.    OFAC and Anti-Corruption Laws. IHS has implemented and
maintains in effect policies and procedures designed to ensure compliance by
IHS, its Subsidiaries and their directors, officers, employees and agents with
applicable Anti-Corruption Laws and Sanctions, and IHS and each of its
Subsidiaries and their respective directors, officers and employees and, to the
knowledge of IHS, its affiliates and agents, are in compliance with all
applicable Anti-Corruption Laws and Sanctions in all material respects. None of
(i) IHS, any of its Subsidiaries and their respective directors and officers or
(ii) to the knowledge of IHS, any affiliate, agent or employee of IHS or any
Subsidiary, is a Sanctioned Person.
ARTICLE IV.

Conditions
Section 4.01.    Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):
(a)    Execution and Delivery of This Agreement; Effective Date Payments.
(i)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (x) a counterpart of this Agreement signed on behalf of such
party or (y) written evidence satisfactory to the Administrative Agent (which
may include telecopy or other electronic transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement.
(ii)    The Tranche A-1 Borrower shall have paid all unpaid interest on the
Loans accrued through the Effective Date. The Borrower, the Lenders and the
lenders under the Existing Credit Agreement shall have made payments directed by
the Administrative Agent so that, after giving effect thereto, the Loans will be
held by the Lenders on the Effective Date in accordance with Schedule 2.01.

CREDIT AGREEMENT, Page 44
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

(b)    Legal Opinion. The Administrative Agent shall have received favorable
written opinions (addressed to the Administrative Agent and the Lenders, dated
the Effective Date, containing such qualifications and exceptions and otherwise
in form and substance acceptable to the Administrative Agent) of counsel for the
Loan Parties covering, unless the Administrative Agent otherwise consents, the
matters set forth in Sections 3.01, 3.02, 3.03(a) and 3.03 (b) of this Agreement
and such other matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Loan
Parties requests each such counsel to deliver such opinions.
(c)    Corporate Authorization Documents. The Administrative Agent shall have
received such documents, incumbency certificates and/or other certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the Transactions and any other legal matters relating to the Loan Parties,
the Loan Documents or the Transactions, all in form and substance satisfactory
to the Administrative Agent and its counsel.
(d)    Closing Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Responsible Officer of the
Borrower Representative, confirming (i) compliance with the conditions set forth
in paragraphs (m) and (n) of Section 4.01 and (ii) compliance with the covenants
contained in Article VII on a Pro Forma basis after giving effect to the
Transactions for the four (4) fiscal quarter periods most recently ended prior
to the Effective Date and, in the case of clause (ii), setting forth reasonably
detailed calculations setting forth such compliance.
(e)    Fees. The Administrative Agent, the Joint Bookrunners and the Lead
Arrangers shall have received all fees and other amounts due and payable on or
prior to the Effective Date, including, to the extent invoiced, reimbursement or
payment of all out‑of‑pocket expenses (including fees, charges and disbursements
of counsel) required to be reimbursed or paid by any Loan Party hereunder or
under any other Loan Document.
(f)    Guaranty Agreement. The Administrative Agent shall have received the
Guaranty Agreement executed by each Guarantor.
(g)    Refinancing. The Administrative Agent shall have received evidence
satisfactory to it that the Refinancing shall have taken place (or shall take
place contemporaneously with the initial funding of the Loans on the Effective
Date).
(h)    Financial Statements. The Administrative Agent and the Joint Bookrunners
shall have received (i) the Audited Financial Statements, (ii) unaudited interim
consolidated financial statements of IHS and its Subsidiaries for each fiscal
quarter ended after the date of the latest applicable financial statements
delivered pursuant to clause (i) of this paragraph and at least 45 days before
the Effective Date and (iii) the Pro Forma Financial Statements; provided that
filing of the required financial statements on form 10-K and form 10-Q by IHS
will satisfy the foregoing requirements.
(i)    Investment Policy. The Administrative Agent shall have received a copy of
IHS’s current approved investment policy.

CREDIT AGREEMENT, Page 45
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

(j)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from a Financial Officer of IHS in form and substance
reasonably satisfactory to the Administrative Agent as to the solvency of IHS
and its Subsidiaries after giving effect to the Transactions.
(k)    USA Patriot Act. The Administrative Agent shall have received all
documentation and other information at least five days prior to the Effective
Date necessary to enable the Administrative Agent and the Lenders to identify
each Borrower and each other Loan Party to the extent required for compliance
with the Patriot Act or other “know your customer” and anti-money laundering
rules and regulations.
(l)    Revolving Facility Credit Agreement. The Administrative Agent shall have
received evidence that the Revolving Facility Credit Agreement have been
executed and delivered and shall have become effective.
(m)    Representations and Warranties. The representations and warranties of
each Loan Party set forth in the Loan Documents shall be true and correct in all
material respects (or, in the case of any representation and warranty qualified
by materiality, in all respects) on and as of, the Effective Date , after giving
effect to the Loans to be made on the Effective Date, except to the extent such
representations and warranties specifically relate to any earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date (or, in the case of any representation
and warranty qualified by materiality, in all respects as of such earlier date).
(n)    No Default. At the time of and immediately after giving effect to the
Loans made on the Effective Date, no Default shall exist.
The Administrative Agent shall notify the Borrower Representative and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.02) at or prior to 3:00 P.M., New
York City time, on October 31, 2014 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).
The Borrowing on the Effective Date shall be deemed to constitute a
representation and warranty by the Tranche A-1 Borrower on the date thereof as
to matters specified in paragraphs (l) and (m) of this Section.
ARTICLE V.

Affirmative Covenants
Until the Loan Obligations have been Fully Satisfied, IHS covenants and agrees
with the Lenders that:
Section 5.01.    Financial Statements and Other Information. IHS will furnish to
the Administrative Agent and each Lender:

CREDIT AGREEMENT, Page 46
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

(a)    Annual Audit. Within 90 days after the end of each fiscal year of IHS,
its audited consolidated balance sheets and related statements of operations,
cash flows and stockholders’ equity as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
IHS and its Subsidiaries on a Consolidated basis in accordance with GAAP
consistently applied;
(b)    Quarterly Financial Statements. Within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of IHS, its consolidated
balance sheet and related statements of operations, cash flows and stockholders’
equity as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of IHS and its Subsidiaries on a
Consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)    Compliance Certificate. Concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate in substantially the
form of Exhibit B hereto of a Financial Officer of IHS (which delivery may,
unless the Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes): (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Article VII and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of IHS’s audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
(d)    Management Report. Concurrently with the delivery of the quarterly and
annual financial statements set forth in subsections (a) and (b) above, a copy
of any material management report, letter or similar writing furnished to IHS by
the accountants in respect of IHS’s systems, operations, financial condition or
properties.
(e)    Public Reports. Promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
IHS or any Subsidiary with the Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by IHS to
its shareholders generally, other than any Securities and Exchange Commission
Form 4 filed by IHS or any Subsidiary;
(f)    Investment Policy. Promptly after the same becomes effective, copies of
all modifications to IHS’s approved investment policy; and

CREDIT AGREEMENT, Page 47
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

(g)    Additional Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of IHS or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to this Section 5.01 (to the extent
any such documents are included in materials otherwise filed with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of the functions of said Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which IHS
posts such documents, or provides a link thereto on IHS’s website; or (ii) on
which such documents are posted on IHS’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third party website or whether sponsored by the
Administrative Agent).
The Borrowers hereby acknowledges that (i) the Administrative Agent and/or the
Lead Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak, ClearPar, or another similar electronic system
(the “Platform”) and (ii) certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information with
respect to the Borrowers or itstheir Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The
Borrowers hereby agrees that so long as the Borrowers isare the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities (i)
all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (ii) by
marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent, the Lead Arrangers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrowers or itstheir securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.12); (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (iv) the Administrative Agent and the Lead
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”
Section 5.02.    Notices of Material Events. IHS will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    Default. The occurrence of any Default;
(b)    Notice of Proceedings. The filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting IHS or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

CREDIT AGREEMENT, Page 48
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

(c)    ERISA Event. The occurrence of any ERISA Event (or similar events under
any Foreign Plan, including Termination Events) that, alone or together with any
other ERISA Events or Termination Events that have occurred, could reasonably be
expected to result in liability of IHS and its Subsidiaries in an aggregate
amount exceeding an amount that if paid could reasonably be expected to result
in a Material Adverse Effect; and
(d)    Material Adverse Effect. Any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of IHS setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.
Section 5.03.    Existence; Conduct of Business. IHS will, and will cause each
Loan Party to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03. IHS will, and will cause each
Subsidiary (other than an Immaterial Subsidiary) to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names except to the extent that the failure to so preserve,
renew and keep in full force and effect any of the foregoing could not
reasonably be expect to result in a Material Adverse Effect.
Section 5.04.    Payment of Obligations. IHS will, and will cause each
Subsidiary to, pay its Material Indebtedness and other material obligations,
including material Tax liabilities, before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate actions, (b) IHS or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP,
(c) such contest effectively suspends collection of the contested obligation and
the enforcement of any Lien securing such obligation and (d) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.
Section 5.05.    Insurance. IHS will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies (including
captive insurers) insurance in such amounts (with no greater risk retention) and
against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations. IHS will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.
Section 5.06.    Books and Records and Inspection. IHS will, and will cause each
Subsidiary to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities. IHS will, and will cause each Subsidiary to, permit any
representatives designated by the Administrative Agent (and, when a Default
exists, any Lender), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested; provided that,

CREDIT AGREEMENT, Page 49
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

as long as no Default then exists, the Administrative Agent will not be
permitted to physically inspect the properties of IHS and its Subsidiaries more
than twice in any calendar year.
Section 5.07.    Compliance with Laws. IHS will, and will cause each Subsidiary
to, comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
Section 5.08.    Use of Proceeds. (a)     The proceeds of the Tranche A-1 Loans
will be used only (ai) for the payment of fees and expenses payable in
connection with the Transactions, (bii) to finance a portion of the Refinancing
and (ciii) for other general corporate purposes of IHS and its Subsidiaries.
(b)     The proceeds of the Tranche A-2 Loans will be used only (i) to finance
in whole or in part the OPIS Acquisition and (ii) for the payment of fees and
expenses payable in connection with the OPIS Acquisition,
(c)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations G, U and X.
Section 5.09.    Joinder of Subsidiaries to the Guaranty Agreement.
(a)    Joinder Tests. Within 45 days after the end of each fiscal quarter, IHS
shall (i) make the calculations to determine whether all Domestic Subsidiaries
who are Material Subsidiaries are party to the Guaranty Agreement and
(ii) confirm that all Domestic Subsidiaries who Guarantee, or who are required
to Guarantee, all or any portion of the “Obligations” (as defined in the
Revolving Facility Credit Agreement and the 2012 Credit Agreement) or who are or
are required to be guarantors under the Permitted Capital Markets Debt
Indenture, or who are borrowers under the Revolving Facility Credit Agreement or
the 2012 Credit Agreement or issuers under the Permitted Capital Markets Debt
Indenture are party to the Guaranty Agreement.
(b)    Joinder of Domestic Subsidiaries. If as of a fiscal quarter end a
Domestic Subsidiary that is not party to the Guaranty Agreement (i) is a
Material Subsidiary, (ii) Guarantees all or any portion of the “Obligations” (as
defined in the Revolving Facility Credit Agreement and the 2012 Credit
Agreement) or is or is required to be a guarantor under the Permitted Capital
Markets Debt Indenture, or is a borrower under the Revolving Facility Credit
Agreement or the 2012 Credit Agreement or issuer under the Permitted Capital
Markets Debt Indenture, or (iii) is required to Guarantee all or any portion of
the “Obligations” (as defined in the Revolving Facility Credit Agreement and the
2012 Credit Agreement) or is or is required to be a guarantor under the
Permitted Capital Markets Debt Indenture, then promptly in the case of clauses
(ii) and (iii) and within 45 days after the end of such fiscal quarter in the
case of clause (i) but subject to paragraph (d) of this Section, IHS shall:
(i) cause each such Subsidiary to become a party to the Guaranty Agreement
pursuant to the execution and delivery of a Subsidiary Joinder Agreement (as
defined in the Guaranty); (ii) cause each such Subsidiary to execute and/or
deliver such other documentation as the Administrative Agent may reasonably
request to evidence the authority of each such Subsidiary to execute, deliver
and

CREDIT AGREEMENT, Page 50
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

perform the Guaranty Agreement and to evidence the existence and good standing
of each such Subsidiary; and (iii) deliver a favorable written opinion
(addressed to the Administrative Agent and the Lenders) of counsel to each such
Subsidiary covering the matters set forth in Sections 3.01, 3.02, 3.03(a) and
3.03(b) of this Agreement and such other matters relating to each such
Subsidiary and the Loan Documents as the Administrative Agent shall reasonably
request. IHS requests each such counsel to deliver such opinions. In addition,
as promptly as possible and without giving effect to the 45 days mentioned
above, IHS will cause each Domestic Subsidiary which is not a party to the
Guaranty Agreement which is a guarantor, borrower or issuer, as applicable,
under the Revolving Facility Credit Agreement, the 2012 Credit Agreement or the
Permitted Capital Markets Debt Indenture to comply promptly with the
requirements of clauses (i)-(iii) of the preceding sentence.
(c)    [Reserved].
(d)    Limit on Joinder of Joint Ventures. Notwithstanding the other paragraphs
of this Section, no Domestic Subsidiary (including any Material Subsidiary) that
is not 100% owned by IHS or one of its Subsidiaries shall be required to be
joined as a Guarantor if the terms of the agreement under which such Subsidiary
was created prohibits it from entering into a Guarantee without the consent of
the other joint venture party unless such Domestic Subsidiary is a borrower,
issuer or guarantor under the Revolving Facility Credit Agreement , the 2012
Credit Agreement or the Permitted Capital Markets Debt Indenture.
Section 5.10.    Further Assurances. IHS will, and will cause each other Loan
Party to, execute any and all further documents, agreements and instruments, and
take all such further actions, which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents, all
at the expense of the Loan Parties.
Section 5.11.    Anti-Corruption Laws. IHS will, and will cause each Subsidiary
to, conduct its businesses in compliance with applicable Anti-Corruption Laws in
all material respects and maintain policies and procedures designed to promote
and achieve compliance with such laws.


ARTICLE VI.

Negative Covenants
Until the Loan Obligations have been Fully Satisfied, IHS covenants and agrees
with the Lenders that:
Section 6.01.    Indebtedness. IHS will not, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Indebtedness, except:
(a)    Indebtedness created under the Loan Documents;
(b)    Indebtedness existing on the Effective Date and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (except

CREDIT AGREEMENT, Page 51
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

by an amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such extension, renewal or replacement and by an amount equal to
any existing commitments unutilized thereunder) or result in an earlier maturity
date or decreased weighted average life thereof as long as: (i) such
Indebtedness in any individual case has an outstanding principal balance of
$1,000,000 or less or (ii) to the extent the Indebtedness exceeds the limits in
the immediately preceding clause (i), such Indebtedness is described on
Schedule 6.01 hereto or is permitted by clauses (g) or (h) of this Section 6.01
or Section 6.04(c);
(c)    Indebtedness of any Subsidiary to IHS, of IHS to any Subsidiary or of any
Subsidiary to any other Subsidiary; provided that: (i) such Indebtedness must be
incurred in the ordinary course of business or incurred to finance general
corporate needs; and (ii) the sum of (x) the aggregate outstanding amount of all
of the obligations of Non-Loan Parties Guaranteed by the Loan Parties pursuant
to clause (d) below plus (y) the aggregate outstanding principal amount of all
of the loans and advances made to Non-Loan Parties by any Loan Party after the
Effective Date plus (z) the aggregate amount of all amounts extended after the
Effective Date to acquire Equity Interests in or otherwise make capital
contributions to Non-Loan Parties by Loan Parties (such sum the “Non-Loan Party
Amount”) shall not at any time exceed an aggregate amount equal to the sum of
the following (which sum is herein the “Permitted Non-Loan Party Amount”):
(A) $25,000,000 with respect to any one Non-Loan Party and $50,000,000 for all
Non-Loan Parties plus (B) the sum of the following: (1) the aggregate
outstanding principal amount of all of such loans and advances made under the
permissions of Section 6.04(j); plus (2) the aggregate amount of all such Equity
Interest acquisitions and capital contributions made after the Effective Date
under the permissions of Section 6.04(j) (to provide clarity to the proper
interpretation of the provisions of this clause (c) and the other applicable
provisions of this Agreement, the Loan Parties may make loans and advances to
Non-Loan Parties after the Effective Date, Guarantee Indebtedness of Non-Loan
Parties and acquire Equity Interests of and make capital contributions in
Non-Loan Parties: (x) subject to and in accordance with the $25,000,000 and
$50,000,000 limit established under this Section 6.01(c)(ii)(A), as such limits
are carried through Section 6.01(d) and Sections 6.04(a), (b) and (e); and
(y) independent of the such limits, under the broader permissions of Section
6.04(j) if the conditions to such permissions are satisfied);
(d)    Guaranties by IHS of Indebtedness or other obligations of any Subsidiary
and by any Subsidiary of Indebtedness or other obligations of IHS or any other
Subsidiary; provided that the Non-Loan Party Amount shall not exceed the
Permitted Non-Loan Party Amount;
(e)    Indebtedness of IHS or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) prior to the incurrence or assumption of any Indebtedness
under this paragraph (e): (A) IHS shall have determined that it will be in
compliance with the covenants contained in Article VII on a Pro Forma basis for
the four (4) fiscal quarter period then most recently ended (provided that if
the indebtedness to be incurred is in connection with an acquisition permitted
by Section 6.04(h) and if an Elevated Leverage Period is not then in effect,
then IHS may determine compliance on a Pro Forma basis assuming an Elevated
Leverage

CREDIT AGREEMENT, Page 52
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

Period was in effect as of the end of such four (4) fiscal quarter period so
long as IHS has the ability to elect the current fiscal quarter as a Trigger
Quarter) and (B) no Default shall exist or result therefrom;
(f)    Indebtedness arising in connection with Hedge Agreements permitted by
Section 6.06;
(g)    Unsecured Indebtedness for borrowed money, in addition to the
Indebtedness otherwise permitted hereby, of any Subsidiary; provided that
(i) the aggregate principal amount of Indebtedness permitted by this paragraph
(g) shall not exceed $100,000,000 at any time outstanding; and (ii) no Loan
Party may extend credit to any Non-Loan Party under the permissions of this
paragraph (g);
(h)    In addition to the Indebtedness otherwise permitted hereby and
notwithstanding any limits imposed by the other permissions of this Section
6.01, unsecured Indebtedness for borrowed money owed by IHS; provided that at
the time of the incurrence of any Indebtedness under this paragraph (h): (i) IHS
shall have determined that it will be in compliance with the covenants contained
in Article VII on a Pro Forma basis for the four (4) fiscal quarter period then
most recently ended (provided that if the indebtedness to be incurred is in
connection with an acquisition permitted by Section 6.04(h) and if an Elevated
Leverage Period is not then in effect, then IHS may determine compliance on a
Pro Forma basis assuming an Elevated Leverage Period was in effect as of the end
of such four (4) fiscal quarter period so long as IHS has the ability to elect
the current fiscal quarter as a Trigger Quarter) and (ii) no Default shall exist
or result therefrom;
(i)    Indebtedness under the Revolving Facility Credit Agreement or the 2012
Credit Agreement and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or
result in an earlier maturity date or decreased weighted average life thereof;
and
(j)    Permitted Capital Markets Debt and unsecured extensions, renewals and
‎replacements of any such Indebtedness incurred by IHS (which may be guaranteed
by the ‎Subsidiaries allowed to guarantee Permitted Capital Markets Debt) that
do not increase the ‎outstanding principal amount thereof or result in an
earlier maturity date or decreased weighted ‎average life thereof.‎
IHS will not permit any Domestic Subsidiary to be a guarantor or borrower under
the Revolving Facility Credit Agreement, the 2012 Credit Agreement or the
Permitted Capital Markets Debt unless such Domestic Subsidiary is a Guarantor
under the Guaranty Agreement.
Section 6.02.    Liens. IHS will not, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Liens granted to the Administrative Agent in favor of the Credit Parties;
(b)    Permitted Encumbrances;
(c)    any Lien on any asset of IHS or any Subsidiary existing on the Effective
Date; provided that (i) such Lien shall not apply to any other asset of IHS or
any Subsidiary; (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements

CREDIT AGREEMENT, Page 53
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

thereof that do not increase the outstanding principal amount thereof; and
(iii) either (A) the book value of the asset encumbered by any such Lien does
not exceed $3,000,000 and the aggregate book value of all assets encumbered by
such Liens existing on the Effective Date does not exceed $10,000,000 or
(B) such Lien is described on Schedule 6.02 hereto or otherwise permitted by
clauses (d), (e) or (f) of this Section 6.02;
(d)    any Liens on property or assets of a Subsidiary to secure obligations to
a Loan Party;
(e)    Liens on fixed or capital assets acquired, constructed or improved by IHS
or any Subsidiary securing Indebtedness permitted by paragraph (e) of
Section 6.01;
(f)    Liens securing the “Obligations” (as defined in the Revolving Facility
Credit Agreement and the 2012 Credit Agreement) of IHS and its Subsidiaries;
provided that the Obligations under the Loan Documents are secured by the same
assets on a pari passu basis pursuant to documentation acceptable to the
Administrative Agent; and
(g)    other Liens securing Indebtedness or other obligations; provided the
aggregate outstanding principal amount of such Indebtedness and other
obligations and the aggregate book value of all property secured thereby, in
each case, does not to exceed $100,000,000.
Section 6.03.    Fundamental Changes. IHS will not, nor will it permit any
Subsidiary to, merge into or consolidate or amalgamate with any other Person, or
permit any other Person to merge into or consolidate or amalgamate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:
(a)    any Loan Party may merge or amalgamate into any other Loan Party;
provided that ‎ (i) if one of such Loan Parties is IHS, IHS shall be the
continuing or surviving Person, (ii) if one ‎of such Loan Parties is a Borrower
(and none of the applicable Loan Parties is IHS), the ‎Borrower (or one of the
Borrowers if they shall both be Borrowers) shall be the continuing or ‎surviving
Person and (iii) if a Loan Party is not the continuing or surviving Person, the
Non-Loan ‎Party Amount will not exceed the Permitted Non-Loan Party Amount‎;
(b)    any Subsidiary that is not a Loan Party may merge or amalgamate into any
other Subsidiary; provided that if a Loan Party is not the continuing or
surviving Person, the Non-Loan Party Amount will not exceed the Permitted
Non-Loan Party Amount;
(c)    any Subsidiary (other than the Tranche A-1 Borrower) may liquidate or
dissolve if IHS determines in good faith that such liquidation or dissolution is
in the best interests of IHS and is not materially disadvantageous to the
Lenders and if such Subsidiary is a Loan Party, after giving effect thereto, the
Non-Loan Party Amount will not exceed the Permitted Non-Loan ‎Party Amount;
(d)    IHS or any Subsidiary may merge or amalgamate into another Person in an
acquisition permitted by Section 6.04(h); provided that if IHS is involved, it
shall be the continuing or surviving Person and if the Subsidiary involved is a
Loan Party, the Loan Party is the continuing or surviving Person or the
continuing or surviving Person shall become a Loan Party simultaneously with the
consummation of such transaction; and

CREDIT AGREEMENT, Page 54
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

(e)    any Subsidiary may merge into or consolidate with any Person in order to
consummate a disposition made in compliance with Section 6.05(c).
Neither IHS nor the Tranche A-1 Borrower may reorganize in any jurisdiction
outside the United States.
IHS will not, nor will it permit any of its Subsidiaries to engage in any
material extent in any business other than businesses of the type conducted by
IHS and its Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.
Section 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. IHS
will not nor will it permit any of Subsidiary to, purchase, hold or acquire
(including pursuant to any merger or amalgamation with any Person that was not a
wholly owned Subsidiary prior to such merger or amalgamation) any Equity
Interests in or evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:
(a)    Equity Interests in Subsidiaries formed or created by IHS or a Subsidiary
after the Effective Date; provided that the Non-Loan Party Amount shall at no
time exceed the Permitted Non-Loan Party Amount;
(b)    loans and advances made after the Effective Date by IHS to any Subsidiary
or by any Subsidiary to IHS or any other Subsidiary; provided that the Non-Loan
Party Amount shall at no time exceed the Permitted Non-Loan Party Amount;
(c)    Equity Interests in Subsidiaries owned as of the Effective Date; loans
and advances outstanding on the Effective Date made by any Loan Party or any
other Subsidiary to any Loan Party; loans and advances outstanding on the
Effective Date made by any Loan Party to any Non-Loan Party in an aggregate
amount for all such loans and advances not exceeding $10,000,000; and
investments existing on the Effective Date other than those listed in this
clause (c) (the “other investments”) as long as: (i) the book value of such
other investments does not exceed $5,000,000 in any individual case and the
aggregate book value of all such other investments outstanding on the Effective
Date does not exceed $15,000,000 or (ii) to the extent the limits in clause (i)
are exceeded, such other investments are described on Schedule 6.04 hereto or
are permitted by clauses (d), (f) or (g) of this Section 6.04;
(d)    investments made in accordance with IHS’s approved investment policy as
it exists from time to time;
(e)    Guarantees by IHS of Indebtedness or other obligations of any Subsidiary
or by any Subsidiary of Indebtedness or other obligations of IHS or of any other
Subsidiary; provided that the Non-Loan Party Amount shall at no time exceed the
Permitted Non-Loan Party Amount;
(f)    Hedge Agreements permitted by Section 6.06;

CREDIT AGREEMENT, Page 55
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

(g)    loans and advances to officers, directors, and employees of IHS and its
Subsidiaries made in the ordinary course of business up to a maximum of: (i)
with respect to loans and advances made for travel and entertainment expenses,
$5,000,000 in the aggregate at any one time outstanding and (ii) with respect to
loans and advances for other purposes, $1,000,000 in the aggregate at any one
time outstanding;
(h)    in addition to the other Equity Interests that IHS or a Subsidiary may
purchase, hold or acquire and the purchases and acquisition of assets permitted
by this Section 6.04 and notwithstanding any limits imposed by the other
permissions of this Section 6.04, IHS or a Subsidiary may purchase, hold or
acquire (including pursuant to a merger) all the Equity Interests in a Person
who is not a Subsidiary and may purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
of any other Person who is not a Subsidiary or all or substantially all of the
assets of a division or branch of such Person, if, at the time each such
acquisition is consummated:
(i)    Default. No Default exists or would result therefrom;
(ii)    Pro Forma Compliance. IHS shall have determined that it will be in
compliance with the covenants contained in Article VII on a Pro Forma basis for
the four (4) fiscal quarter period then most recently ended and if an Elevated
Leverage Period is not then in effect, IHS may assume that an Elevated Leverage
Period was in effect as of the end of such period if IHS has the ability to
elect the current fiscal quarter as a Trigger Quarter;
(iii)    Delivery and Notice Requirements. IHS shall be required to comply with
the notice and delivery requirements under this clause (iii) in the event that:
(A) the cash consideration to be paid for the acquisition in question exceeds
$200,000,000 and (B) the Leverage Ratio as calculated for the four (4) fiscal
quarter period then most recently ending on a Pro Forma basis exceeds
3.00 to 1.00. If one or more of the conditions in the foregoing clauses (A) and
(B) do not exist with respect to an acquisition, IHS is not required to comply
with the notice and delivery requirements of this clause (iii) with respect to
the acquisition in question. If IHS is required to comply with the notice and
delivery requirement under this clause (iii), then IHS shall provide to
Administrative Agent, within 10 Business Days following the consummation of the
acquisition, the following: (A) notice of the acquisition, (B) the most recent
financial statements of the Target that IHS has available, (C) copies of the
applicable purchase agreement and copies of such other documentation and
information relating to the Target and the acquisition as Administrative Agent
may reasonably request, and (D) a certificate signed by a Financial Officer of
IHS certifying: (1) to the calculations demonstrating IHS’s compliance with
paragraph (h)(ii) of this Section; (2) that after giving effect to the
acquisition in question, all representations and warranties contained in the
Loan Documents which are not qualified by a materiality standard will be true
and correct in all material respects and all representations and warranties
contained in the Loan Documents which are qualified by a materiality standard
will be true and correct in all respects, in each case, as of the date of the
closing of the acquisition with the same force and effect as if such
representations and warranties had been made on and as of such date, except to
the extent that such representations and warranties relate specifically to
another date and (3) that no Default exists or will result from the acquisition;

CREDIT AGREEMENT, Page 56
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

(iv)    Same Line of Business. The business acquired in the acquisition is a
business of the type conducted by IHS and its Subsidiaries on the Effective Date
or a business reasonably related thereto;
(v)    No Contested Acquisitions. The proposed acquisition shall have been
approved by the Board of Directors of the Target (or similar governing body if
the Target is not a corporation) and no Person shall have commenced legal
proceedings to oppose the acquisition;
(vi)    Joinder of Subsidiary. If a Material Subsidiary that is a Domestic
Subsidiary is acquired or created in connection with such acquisition, such
Material Subsidiary shall be joined as a Guarantor within 60 days of the closing
of the acquisition in the same manner as a Subsidiary is joined pursuant to
Section 5.09;
(i)    [reserved]; and
(j)    in addition to the other investments, loans and advances otherwise
permitted by this Section 6.04 and notwithstanding any limits imposed by the
other permissions of this Section 6.04, IHS or any Subsidiary may purchase, hold
or acquire any Equity Interests in or evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to or make or
permit to exist any investment or any other interest in, any other Person
(including any of the foregoing with respect to a Non-Loan Party) in each case,
in a transaction that does not constitute an acquisition governed by paragraph
(h) of this Section as long as at the time any such investment, loan or advance
is made:
(i)    Default. No Default exists or would result therefrom; and
(ii)    Pro Forma Compliance. IHS shall have determined that it will be in
compliance with the covenants contained in Article VII on a Pro Forma basis for
the four (4) fiscal quarter period then most recently ended and if an Elevated
Leverage Period is not then in effect, IHS may assume that an Elevated Leverage
Period was in effect as of the end of such period if IHS has the ability to
elect the current fiscal quarter as a Trigger Quarter.
Section 6.05.    Asset Sales. IHS will not, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, except:
(a)    sales in the ordinary course of business of inventory, used or surplus
equipment and investments made or held in compliance with the requirements of
Section 6.04;
(b)    sales, transfers and dispositions to IHS or any Subsidiary so long as
after giving effect thereto the Non-Loan Party Amount will not exceed the
Permitted Non-Loan Party Amount) and other sales, transfers and dispositions
permitted by clauses (a)-(d) of Section 6.03; and
(c)    other sales, transfers and other dispositions of assets (other than
Equity Interests in a Material Subsidiary) that are not permitted by any other
clause of this Section as long as at the time of such sale, transfer or
disposition (i) no Default shall exist or would result, (ii) such assets,
together with any other assets sold in reliance on this clause (c) in the four
fiscal quarters most recently ended for which

CREDIT AGREEMENT, Page 57
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

financial statements are available at such time shall not, in the aggregate,
account for more than 15% of Consolidated EBITDA or more than 15% of the total
revenues of IHS and its Subsidiaries, on a consolidated basis, in each case on a
cumulative basis during the four fiscal quarters most recently ended for which
financial statements are available at such time, and (iii) such assets and all
other assets sold in reliance on this clause (c) during the term of this
Agreement shall not, in the aggregate, account for more than 30% of Consolidated
EBITDA or more than 30% of the total revenues of IHS and its Subsidiaries, on a
consolidated basis, in each case on a cumulative basis during the four fiscal
quarters most recently ended for which financial statements are available at
such time‎;
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (a) or (b) above) shall be made
for fair value.
Section 6.06.    Hedge Agreements. IHS will not nor will it permit any
Subsidiary to, enter into any Hedge Agreement, except (a) Hedge Agreements
entered into to hedge or mitigate risks to which IHS or a Subsidiary has actual
exposure (including any Hedge Agreements enter into in connection with the
issuance of any permitted Indebtedness that is convertible to Equity Interests
but not including any other Hedge Agreement entered into with respect to Equity
Interests), and (b) Hedge Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest–bearing liability or investment of IHS or a Subsidiary.
Section 6.07.    Restricted Payments. IHS will not, nor will it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except:
(a)    IHS may declare and pay dividends with respect to its capital stock
payable solely in additional shares of its common stock;
(b)    Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests;
(c)    IHS may declare and make any other Restricted Payments (in addition to
Restricted Payments permitted by clauses (a) and (d) of this Section 6.07),
provided, that
(i)    Default. No Default exists or would result therefrom; and
(ii)    Pro Forma Compliance. IHS shall have determined that it will be in
compliance with the covenants contained in Article VII on a Pro Forma basis for
the four (4) fiscal quarter period then most recently ending; and
(d)    IHS may repurchase or cancel its Equity Interests related to Taxes on
employee equity plans in an aggregate amount of up to $125,000,000 per fiscal
year so long as no Default exists or would result therefrom.
Section 6.08.    Transactions with Affiliates. IHS will not, nor will it permit
any Subsidiary to, sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or

CREDIT AGREEMENT, Page 58
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business and are
at prices and on terms and conditions no less favorable to IHS or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among Subsidiaries not involving any other
Affiliate; (c) any Restricted Payment permitted by Section 6.07; and (d) payment
of customary and reasonable directors fees to directors who are not employees of
IHS or any Affiliate.
Section 6.09.    Restrictive Agreements. IHS will not, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon: (a) the ability of IHS or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets, or (b) the ability
of any Subsidiary to pay dividends or other distributions with respect to any
shares of its capital stock or to make or repay loans or advances to IHS or any
other Subsidiary or to Guarantee Indebtedness of IHS or any other Subsidiary;
provided that (i)  the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.09 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness; (iv) clause (a)
of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof; (v) clause (a) of the foregoing
shall not apply to restrictions or conditions set forth in the Permitted Capital
Markets Debt Indenture as long as such restrictions or conditions are no more
restrictive than those existing on the Effective Date; and (vi) the  foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to Indebtedness permitted by this Agreement if such restrictions or conditions
are no more restrictive than the restrictions and conditions contained herein
and would permit IHS and its Subsidiaries to grant Liens to the Administrative
Agent for the benefit of the Credit Parties to secure the Obligations (provided
the Revolving Facility Credit Agreement and the 2012 Credit Agreement may
contain restrictions of the type described in clause (a) of the foregoing if
such restrictions allow the Obligations to be secured as long as the obligations
under the Revolving Facility Credit Agreement and the Permitted Capital Markets
Debt Indenture are secured equally and ratably on terms satisfactory to the
Administrative Agent).
Section 6.10.    Change in Fiscal Year. IHS will not change the manner in which
either the last day of its fiscal year or the last days of the first three
fiscal quarters of its fiscal year is calculated without the consent of the
Administrative Agent (which the Administrative Agent may give or withhold
without the consent or agreement of any of the Lenders and which consent may not
be unreasonably withheld).
Section 6.11.    Anti-Corruption Laws and Sanctions. No Borrowing will be made
nor the proceeds thereof used directly or indirectly (a) for the purpose of
funding payments to any officer or employee of a Governmental Authority, or any
Person controlled by a Governmental Authority, or any political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in violation of applicable Anti-Corruption Laws or
otherwise in furtherance of an offer, payment, promise to pay, or

CREDIT AGREEMENT, Page 59
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

authorization of the payment or giving of money or anything else of value to any
Person in violation of Anti-Corruption Laws, (b) for the purpose of financing
the activities of or any transactions with any Sanctioned Person or Sanctioned
Country, or (c) in any other manner that would result in a violation of any
Sanctions applicable to any party hereto.


ARTICLE VII.

Financial Covenants
Until the Loan Obligations have been Fully Satisfied, IHS covenants and agrees
with the Lenders that:
Section 7.01.    Interest Coverage Ratio. As of the last day of each fiscal
quarter, IHS will not permit the Interest Coverage Ratio calculated as of such
date to be less than 3.00 to 1.00.
Section 7.02.    Leverage Ratio. As of the last day of each fiscal quarter, IHS
will not permit the Leverage Ratio calculated as of such date to exceed 3.50 to
1.00 (such maximum ratio, the “Maximum Leverage Ratio”).
Notwithstanding the foregoing, if, with respect to any fiscal quarter of IHS:
(a) IHS or any Subsidiary has entered into an acquisition permitted by Section
6.04(h) or Section 6.04(j) in such fiscal quarter and (b) the sum of the
consideration paid for such acquisition plus the aggregate consideration paid by
IHS and its Subsidiaries for all such acquisitions permitted by Section 6.04(h)
and Section 6.04(j) consummated during that same fiscal quarter and the
immediately preceding fiscal quarter, is equal to or greater than $100,000,000
(the requirements of clauses (a) and (b), herein the “Acquisition Threshold”),
then IHS may declare such fiscal quarter to be a Trigger Quarter, such election
to be made by IHS on or before the Election Date for such fiscal quarter. If IHS
has notified the Administrative Agent in writing that an Acquisition Threshold
has been achieved and has elected a Trigger Quarter or shall be deemed to have
selected a Trigger Quarter, then the Maximum Leverage Ratio shall be increased
to 3.75 to 1.00 during the related Elevated Leverage Period (provided that, with
respect to the Trigger Quarter elected in connection with the OPIS Acquisition,
the Maximum Leverage Ratio shall be increased to 4.00 to 1.00 during the related
Elevated Leverage Period). Once a Trigger Quarter is elected or deemed elected,
no subsequent Trigger Quarter may be elected or deemed elected by IHS unless and
until the actual Leverage Ratio is less than or equal to 3.50 to 1.00 as of the
end of two consecutive fiscal quarters of IHS after the election (or three
consecutive fiscal quarters after the election in connection with the OPIS
Acquisition).
As used herein, the following terms have the following meanings:
“Election Date” means, with respect to any fiscal quarter, the date that is the
deadline for IHS’s delivery of the financial statements and the corresponding
compliance certificate required by Sections 5.01(a), (b) and (c).
“Elevated Leverage Period” means, with respect to any Trigger Quarter, the
period beginning with the first day of such Trigger Quarter and continuing until
and ending on the

CREDIT AGREEMENT, Page 60
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

last day of the fiscal quarter of IHS (a) identified by IHS as the end of the
Elevated Leverage Period and (b) for which the actual Leverage Ratio is less
than or equal to 3.50 to 1.00; provided, that, in no event shall any Elevated
Leverage Period last longer than three consecutive fiscal quarters (other than
in respect of the Elevated Leverage Period in connection with the OPIS
Acquisition, which shall be permitted to last no longer than four consecutive
fiscal quarters) (including the related Trigger Quarter).
“Trigger Quarter” means a fiscal quarter that IHS has designated in writing as
such and for which IHS has notified the Administrative Agent that an Acquisition
Threshold has been achieved; provided that with respect to any acquisition, a
Trigger Quarter shall be deemed to have been elected for the fiscal quarter
during which such acquisition was closed if IHS shall have assumed that an
Elevated Leverage Period existed when calculating Pro Forma compliance under
Section 6.01(e)(ii)(A), Section 6.01(h)(i), Section 6.04(h)(ii), or Section
6.04(j)(ii).
ARTICLE VIII.

Events of Default
Section 8.01.    Events of Default; Remedies. If any of the following events
(“Events of Default”) shall occur:
(a)    Principal Payment. TheAny Borrower shall fail to pay any principal of any
Loan when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;
(b)    Interest and Fee Payments. TheAny Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Section 8.01) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five days;
(c)    Representation or Warranties. Any representation, warranty or
certification that is not qualified by a materiality standard and is made or
deemed made by or on behalf of any Loan Party in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made or any representation, warranty or
certification that is qualified by a materiality standard and is made or deemed
made by or on behalf of any Loan Party in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed made;

CREDIT AGREEMENT, Page 61
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

(d)    Covenant Violation; Immediate Default. IHS shall fail to observe or
perform any covenant, condition or agreement contained in Sections 5.01, 5.02,
5.03 (with respect to the existence of IHS or the Borrower) or 5.08 or in
Article VI or in Article VII;
(e)    Covenant Violation with Cure Period. Any Loan Party shall fail to observe
or perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a), (b) or (d) of this Section 8.01), and
such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower Representative (which
notice will be given at the request of any Lender);
(f)    Cross Payment Default. IHS or any Subsidiary shall default in payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable beyond
any applicable period of notice and grace provide with respect thereto;
(g)    Cross Covenant Default. Any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
(h)    Involuntary Bankruptcy. An involuntary proceeding shall be commenced or
an involuntary petition or proposal shall be filed seeking (i) liquidation,
reorganization, dissolution, winding up, administration or other relief in
respect of IHS or any Material Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state, provincial or foreign examinership,
bankruptcy, arrangement, liquidation, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, interim
receiver, examiner, administrator, trustee, custodian, monitor, sequestrator,
conservator or similar official for IHS or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)    Voluntary Bankruptcy. IHS or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition or proposal seeking
liquidation, reorganization or other relief under any Federal, state, provincial
or foreign examinership, bankruptcy, arrangement (voluntary or by way of scheme
of arrangement or otherwise) insolvency, receivership, dissolution, winding up,
administration, liquidation or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 8.01, (iii) apply for or consent to the appointment of a receiver,
interim receiver, trustee, custodian, monitor, sequestrator, conservator or
similar official for IHS or any Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

CREDIT AGREEMENT, Page 62
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

(j)    Other Insolvency. IHS or any Material Subsidiary shall (i) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due, (ii) suspend or threaten to suspend making payments on any of its debts by
reason of actual anticipated financial difficulties or (iii) commence
negotiation with one or more of its creditors with a view to rescheduling any of
its debt;
(k)    Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 shall be rendered against IHS, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of IHS or any Subsidiary to enforce any such judgment;
(l)    ERISA Events. An ERISA Event or Termination Event shall have occurred
that, in the opinion of the Required Lenders, when taken together with all other
ERISA Events and Termination Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect or could result in a Lien on any
assets of IHS or any Subsidiary;
(m)    Invalidity of Loan Documents. Any material provision of any Loan Document
shall at any time for any reason cease to be valid, binding and enforceable
against any Loan Party; the validity, binding effect or enforceability of any
Loan Document against any Loan Party shall be contested by any Loan Party; any
Loan Party shall deny that it has any or further liability or obligation under
any Loan Document; or any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any material way cease to
give or provide to Administrative Agent and the Lenders the benefits purported
to be created thereby;
(n)    Material Adverse Effect. There shall have occurred any condition or event
that has or is reasonably likely to have a Material Adverse Effect; or
(o)    Change in Control. A Change in Control shall occur;
then, and in every such event (other than an event with respect to IHS or the
Tranche A-1 Borrower described in clause (h) or (i) of this Section), and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and at the request of the Required Lenders shall, by notice to the Borrower
Representative, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of IHS and the Tranche A-1 Borrower accrued hereunder, shall become
due and payable immediately, without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or other notice of any kind, all of
which are hereby waived by IHS and the Borrower; and in case of any event with
respect to IHS or the Tranche A-1 Borrower described in clause (h) or (i) of
this Section, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of IHS and the Tranche A-1 Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand,
protest, notice of intent to accelerate, notice of

CREDIT AGREEMENT, Page 63
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

acceleration or other notice of any kind, all of which are hereby waived by IHS
and the Borrower. In addition, if any Event of Default exists, the
Administrative Agent may (and if directed by the Required Lenders, shall)
exercise any and all other rights and remedies afforded by the laws of the State
of New York or any other jurisdiction, by any of the Loan Documents, by equity,
or otherwise.
Section 8.02.    Performance by the Administrative Agent. If any Loan Party
shall fail to perform any covenant or agreement in accordance with the terms of
the Loan Documents, the Administrative Agent may, and shall at the direction of
the Required Lenders, perform or attempt to perform such covenant or agreement
on behalf of the applicable Loan Party. In such event, IHS shall, at the request
of the Administrative Agent promptly pay any amount expended by the
Administrative Agent or the Lenders in connection with such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the interest rate provided for in Section 2.13(d) from and including
the date of such expenditure to but excluding the date such expenditure is paid
in full. Notwithstanding the foregoing, it is expressly agreed that neither the
Administrative Agent nor any Lender shall have any liability or responsibility
for the performance of any obligation of any Loan Party under any Loan Document.
Section 8.03.    Limitation on Separate Suit. No suit shall be brought against
any Loan Party on account of the Loan Obligations except by the Administrative
Agent, acting upon the written instructions of the Required Lenders.
ARTICLE IX.

The Administrative Agent
Section 9.01.    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrowers shall not have rights as
a third party beneficiaryies of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
Section 9.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

CREDIT AGREEMENT, Page 64
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

Section 9.03.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law, and (c) shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any of the Borrowers or any of itstheir respective Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.02) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Borrower Representative or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 9.04.    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a

CREDIT AGREEMENT, Page 65
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for any Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
Section 9.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
Section 9.06.    Resignation of Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Borrower Representative. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower
Representative, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States; provided that consultation with the Borrower Representative in
connection with the appointment of any successor Administrative Agent shall only
be required so long as no Event of Default has occurred and is continuing. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
(b)    [Reserved].
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than any rights to indemnity payments or
other amounts

CREDIT AGREEMENT, Page 66
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by IHS
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between IHS and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.03
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
Section 9.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
Section 9.08.    No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, Lead Arrangers, Syndication
Agent or Co-Documentation Agents shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
Section 9.09.    Permitted Release of Subsidiary Loan Parties. If no Default
exists or would result and the Administrative Agent shall have received a
certificate of a Financial Officer of the Borrower Representative requesting the
release of a Subsidiary Loan Party, certifying that (a) no Default exists or
will result from the release of the Subsidiary Loan Party; (b) the Subsidiary
Loan Party is being released from its obligations in respect of the Credit
Agreement Pari Passu Indebtedness; and (c) the Administrative Agent is
authorized to release such Subsidiary Loan Party because either (i) the Equity
Interests issued by such Subsidiary Loan Party have been sold and such
Subsidiary Loan Party is no longer a Subsidiary or almost all of the assets of
such Subsidiary Loan Party have been sold, in each case in a transaction
permitted by Section 6.05 (including with the consent of the Required Lenders
pursuant to Section 10.02(b)), (ii) such Subsidiary is not required to Guarantee
any of the Obligations under this Agreement or (iii) such Subsidiary is an
Immaterial Subsidiary, then the Administrative Agent is irrevocably authorized
by the Credit Parties, without any consent or further agreement of any Credit
Party to release such Subsidiary Loan Party from all obligations under the Loan
Documents. The Administrative Agent shall execute any release documents in
accordance with the immediately preceding sentence promptly upon request of the
Borrower Representative without the consent or further agreement of any Credit
Party.
Section 9.10.    Lender Affiliates Rights. By accepting the benefits of the Loan
Documents, any Affiliate of a Lender that is owed any Obligation is bound by the
terms of the Loan Documents. But

CREDIT AGREEMENT, Page 67
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

notwithstanding the foregoing: (a) neither the Administrative Agent, any Lender
nor any Loan Party shall be obligated to deliver any notice or communication
required to be delivered to any Lender under any Loan Documents to any Affiliate
of any Lender; and (b) no Affiliate of any Lender that is owed any Obligation
shall be included in the determination of the Required Lenders or entitled to
consent to, reject, or participate in any manner in any amendment, waiver or
other modification of any Loan Document. The Administrative Agent shall not have
any liabilities, obligations or responsibilities of any kind whatsoever to any
Affiliate of any Lender who is owed any Obligation. The Administrative Agent
shall deal solely and directly with the related Lender of any such Affiliate in
connection with all matters relating to the Loan Documents. The Obligation owed
to such Affiliate shall be considered the Obligation of its related Lender for
all purposes under the Loan Documents and such Lender shall be solely
responsible to the other parties hereto for all the obligations of such
Affiliate under any Loan Document
ARTICLE X.

Miscellaneous
Section 10.01.    Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone or other means, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)    if to any Loan Party, to the Borrower Representative at 15 Inverness Way
East, Englewood, Colorado 80112, Attention: Chief Financial Officer, Telecopy:
303-754-4025; Email: Todd.Hyatt@ihs.com; with a copy to: Stephen Green, Esq.,
Executive Vice President, Legal and Corporate Secretary, IHS Inc., Two Grand
Central Tower, 140 East 45th Street, 40th Floor, New York, NY 10017; Telephone:
(212) 850-8543; Telecopy: 212 850-8540, Email: Steve.Green@ihs.com; and a copy
to: Grant Nicholson, Vice President and Treasurer, IHS Inc., 15 Inverness Way
East, Englewood, Colorado 80112; Telephone: (303)-858-6299, Telecopy:
303-754-4025; Email: Grant.Nicholson@ihs.com;
(ii)    if to the Administrative Agent, to Bank of America, N.A., One
Independence Center, 101 N. Tryon Street, Charlotte, NC 28255-0001; Mailcode:
NC1-001-05-46; Attention: Renee Blackmore; Telephone: 980-387-2484; Telecopy:
704-409-0024; Email: renee.m.blackmore@baml.com; and
(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e‑mail, FpML messaging, and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower Representative may each,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such

CREDIT AGREEMENT, Page 68
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

procedures may be limited to particular notices or communications. Any party
hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt,
subject to the next paragraph.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrowers, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrower’s’, any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet.
Section 10.02.    Waivers; Amendments.
(a)    No Waiver; Rights Cumulative. No failure or delay by the Administrative
Agent or any Lender in exercising, and no course of dealing with respect to, any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

CREDIT AGREEMENT, Page 69
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

(b)    Amendments. Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by IHS, the Tranche A-1
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b), (c), (e), (f) or (g) in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender, (v) change any of the provisions of this Section or the
definition of “Required Lenders,” “Credit Party” or “Obligation” (or any term
defined therein) or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender and (vi) release any Subsidiary Loan Party
from its Guarantee under the Guaranty Agreement (except as expressly provided in
Section 9.09) or limit its liability in respect of such Guarantee, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent without the prior written consent of the Administrative Agent.
(c)    Replacement of Lenders. In connection with any proposed amendment,
modification, waiver or termination (a “Proposed Change”) requiring the consent
of all Lenders or all affected Lenders, if the consent of the Required Lenders
to such Proposed Change is obtained, but the consent to such Proposed Change of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in paragraph (b) of this Section being
referred to as a “Non-Consenting Lender”), then, the Borrowers may, at itstheir
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that (a) the
Borrower Representative shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, (b) such
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (c) the Borrowers or such assignee shall have
paid to the Administrative Agent the processing and recordation fee specified in
Section 10.04(b). Notwithstanding the foregoing, a Non-Consenting Lender shall
be deemed to have assigned all of its rights, interests and obligations under
this Agreement upon its receipt of the amounts described in the preceding clause
(b).
Section 10.03.    Expenses; Indemnity; Damage Waiver.

CREDIT AGREEMENT, Page 70
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

(a)    Expenses. IHS shall pay (i) all reasonable out‑of‑pocket expenses
incurred by the Administrative Agent, the Syndication Agent and the Lead
Arrangers and their respective Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by the Administrative Agent, the Syndication
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Syndication Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made hereunder, including all such out‑of‑pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
(b)    Indemnity. IHS indemnifies the Administrative Agent, the Syndication
Agent, the Lead Arrangers and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
holds each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by IHS
or any Subsidiary, or any Environmental Liability related in any way to IHS or
any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.
(c)    Lenders’ Agreement to Pay. To the extent that IHS fails to pay any amount
required to be paid by it to the Administrative Agent under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative Agent
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such. For purposes hereof,

CREDIT AGREEMENT, Page 71
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

a Lender’s “pro rata share” shall be determined based upon its share of the sum
of the outstanding Loans at the time.
(d)    Waiver of Damages. To the extent permitted by applicable law, no Loan
Party shall assert, and each Loan Party waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, incidental,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, the Loan Documents or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof.
(e)    Payment. All amounts due under this Section shall be payable not later
than 10 days after written demand therefor.
Section 10.04.    Successors and Assigns.
(a)    Successors and Assigns. The provisions of this Agreement are binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby (including any Affiliate of a Lender who is owed
any of the Obligations and any Indemnitee), except that (i) neither IHS nor the
Tranche A-1 Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by IHS or the Tranche A-1 Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of a Lender who
is owed any of the Obligations and any Indemnitee), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders, any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignment. (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (other than IHS, any
Subsidiary or a natural person) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent of:
(A)    the Borrower Representative, which shall not be unreasonably withheld or
delayed; provided that no consent of the Borrower Representative shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default exists, any other Person;
provided further that the Borrower Representative shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof; and
(B)    the Administrative Agent, which shall not be unreasonably withheld or
delayed; provided that no consent of the Administrative Agent shall be required
for an assignment of any Commitment to a Lender, an Affiliate of a Lender or an
Approved Fund immediately prior to giving effect to such assignment.

CREDIT AGREEMENT, Page 72
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) (i) shall not be less than $10,000,000 and (ii) shall not
reduce the assigning Lender’s Commitment to less than $10,000,000 unless each of
the Borrower Representative and the Administrative Agent otherwise consent,
provided that no such consent of the Borrower Representative shall be required
if an Event of Default exists;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of Commitments or Loans; and
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.
For the purposes of this Section 10.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and IHS, the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder

CREDIT AGREEMENT, Page 73
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to this Agreement or any other Loan
Document, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(c)    Participations. (i) Any Lender may, without the consent of theany
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, theeach Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(e) (it being
understood that the documentation required under Section 2.17(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The

CREDIT AGREEMENT, Page 74
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(ii)    A Participant shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(e) as though it were a Lender.
(d)    Pledge. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
Section 10.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect until the
Obligations have been Fully Satisfied. The provisions of Sections 2.15, 2.16,
2.17 and 10.03 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.
Section 10.06.    Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent embody the final, entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
commitments, agreements, representations and understandings, whether oral or
written, relating to the subject matter hereof and may not be contradicted or
varied by evidence of prior, contemporaneous or subsequent oral agreements or
discussions of the parties hereto. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and

CREDIT AGREEMENT, Page 75
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic communication shall be effective as
delivery of a manually executed counterpart of this Agreement.
Section 10.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 10.08.    Right of Setoff. If an Event of Default exists, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of theany Borrower against any of and all the
obligations of that Borrower now or hereafter existing under this Agreement or
the other Loan Documents held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Each Lender agrees promptly to notify the Borrower
Representative and the Administrative Agent after any such application made by
such Lender, provided that the failure to give such notice shall not affect the
validity of such application.
Section 10.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.
(b)    Jurisdiction. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT

CREDIT AGREEMENT, Page 76
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THEANY
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    Venue. Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law. Each
party hereby irrevocably waives any objection to such service of process and
further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any other Loan Document that service of
process was in any way invalid or effective. Nothing herein shall affect the
right of the Administrative Agent or any other Creditor to serve process in
another manner permitted by law or to commence legal proceedings or otherwise
proceed against any Loan Party in any other jurisdiction.
(e)    Process Agent. Each Loan Party hereby irrevocably designates, appoints
and empowers IHS with offices at Two Grand Central Tower, 140 East 45th Street,
40th Floor, New York, NY 10017, Attn: Stephen Green, Esq., Executive Vice
President, Legal and Corporate Secretary (Telephone: (212) 850-8543; Telecopy:
212 850-8540) as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents which may be served in
any such action or proceeding. IHS accepts such appointment and the similar
appointments contained in the other Loan Documents and agrees to so act on the
behalf of each Loan Party hereunder and under the other Loan Documents until the
Full Satisfaction of the Obligations. If for any reason IHS shall cease to be
available to act as such, each Loan Party agrees to designate a new designee,
appointee and agent in the United States on the terms and for the purposes of
this provision satisfactory to the Administrative Agent under this Agreement.
Section 10.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

CREDIT AGREEMENT, Page 77
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

Section 10.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 10.12.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (g) with the consent of the Borrower
Representative or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a non-confidential basis
from a source other than the Loan Parties and other than as a result of a breach
know to such party by such source of any confidentially agreement binding upon
the source. For the purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party, other than
any such information that is available to the Administrative Agent or any Lender
on a non-confidential basis prior to disclosure by the applicable Loan Party;
provided that, in the case of information received from a Loan Party after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Section 10.13.    Maximum Interest Rate.
(a)    Limitation to Maximum Rate; Recapture. No interest rate specified in any
Loan Document shall at any time exceed the Maximum Rate. If at any time the
interest rate (the “Contract Rate”) for any obligation under the Loan Documents
shall exceed the Maximum Rate, thereby causing the interest accruing on such
obligation to be limited to the Maximum Rate, then any subsequent reduction in
the Contract Rate for such obligation shall not reduce the rate of interest on
such obligation below the Maximum Rate until the aggregate amount of interest
accrued on such obligation equals the aggregate amount of interest which would
have accrued on such obligation if the Contract Rate for such obligation had at
all times been in effect. As used herein, the term “Maximum Rate” means, at any
time with respect to any Lender, the maximum rate of nonusurious interest under
applicable law that such Lender may charge the Borrowers. The Maximum Rate shall
be calculated in a manner that takes into account any and all fees, payments,
and other charges contracted for, charged, or received in connection with the
Loan Documents that constitute interest under applicable law. Each change in any
interest rate provided for herein based upon the Maximum

CREDIT AGREEMENT, Page 78
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

Rate resulting from a change in the Maximum Rate shall take effect without
notice to Borrower Representative at the time of such change in the Maximum
Rate.
(b)    Cure Provisions. No provision of any Loan Document shall require the
payment or the collection of interest in excess of the maximum amount permitted
by applicable law. If any excess of interest in such respect is hereby provided
for, or shall be adjudicated to be so provided, in any Loan Document or
otherwise in connection with this loan transaction, the provisions of this
Section shall govern and prevail and neither theany Borrower nor the sureties,
guarantors, successors, or assigns of thesuch Borrower shall be obligated to pay
the excess amount of such interest or any other excess sum paid for the use,
forbearance, or detention of sums loaned pursuant hereto. In the event any
Lender ever receives, collects, or applies as interest any such sum, such amount
which would be in excess of the maximum amount permitted by applicable law shall
be applied as a payment and reduction of the principal of the obligations
outstanding hereunder, and, if the principal of the obligations outstanding
hereunder has been paid in full, any remaining excess shall forthwith be paid to
the applicable Borrower. In determining whether or not the interest paid or
payable exceeds the Maximum Rate, theeach Borrower and each Lender shall, to the
extent permitted by applicable law, (a) characterize any non‑principal payment
as an expense, fee, or premium rather than as interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
entire contemplated term of the obligations outstanding hereunder so that
interest for the entire term does not exceed the Maximum Rate.
Section 10.14.    No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Administrative Agent or any
Lender shall have the right to act exclusively in the interest of the
Administrative Agent and the Lenders and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to theany Borrower, any other Loan Party, any of their respective
Equity Interest holders or any other Person.
Section 10.15.    No Fiduciary Relationship. Each of IHS and the Tranche A-1
Borrower hereby acknowledges and agrees that (a) no fiduciary, advisory or
agency relationship between the Loan Parties and the Credit Parties is intended
to be or has been created in respect of any of the transactions contemplated by
this Agreement or the other Loan Documents, irrespective of whether the Credit
Parties have advised or are advising the Loan Parties on other matters, and the
relationship between the Credit Parties, on the one hand, and the Loan Parties,
on the other hand, in connection herewith and therewith is solely that of
creditor and debtor, (b) the Credit Parties, on the one hand, and the Loan
Parties, on the other hand, have an arm’s length business relationship that does
not directly or indirectly give rise to, nor do the Loan Parties rely on, any
fiduciary duty to the Loan Parties or their affiliates on the part of the Credit
Parties, (c) the Loan Parties are capable of evaluating and understanding, and
the Loan Parties understand and accept, the terms, risks and conditions of the
transactions contemplated by this Agreement and the other Loan Documents, (d)
the Loan Parties have been advised that the Credit Parties are engaged in a
broad range of transactions that may involve interests that differ from the Loan
Parties’ interests and that the Credit Parties have no obligation to disclose
such interests and transactions to the Loan Parties, (e) the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
the Loan Parties have deemed appropriate in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (f) each Credit Party
has been, is, and will be acting solely as a principal and, except as otherwise
expressly agreed in writing by

CREDIT AGREEMENT, Page 79
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

it and the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties, any of their affiliates or any
other Person, (g) none of the Credit Parties has any obligation to the Loan
Parties or their affiliates with respect to the transactions contemplated by
this Agreement or the other Loan Documents except those obligations expressly
set forth herein or therein or in any other express writing executed and
delivered by such Credit Party and the Loan Parties or any such affiliate and
(h) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Loan Parties and the Credit Parties.
Section 10.16.    Equitable Relief. Each of IHS and the Borrower recognizes that
in the event thesuch Borrower or any other Loan Party fails to pay, perform,
observe, or discharge any or all of the obligations under the Loan Documents,
any remedy at law may prove to be inadequate relief to the Administrative Agent
and the Lenders. Each of IHS and the Borrower therefore agrees that the
Administrative Agent and the Lenders, if the Administrative Agent or the
Required Lenders so request, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
Section 10.17.    Construction. Each of IHS and the Borrower, each other Loan
Party (by its execution of the Loan Documents to which it is a party), the
Administrative Agent and each Lender acknowledges that each of them has had the
benefit of legal counsel of its own choice and has been afforded an opportunity
to review the Loan Documents with its legal counsel and that the Loan Documents
shall be construed as if jointly drafted by the parties thereto.
Section 10.18.    Independence of Covenants. All covenants under the Loan
Documents shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or be otherwise within the limitations of, another
covenant shall not avoid the occurrence of a Default if such action is taken or
such condition exists.
Section 10.19.    Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Borrowing
Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
Section 10.20.    USA PATRIOT Act. Each Lender that is subject to the Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies each Loan Party that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October

CREDIT AGREEMENT, Page 80
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

26, 2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Loan Party, which information includes the name
and address of the Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Loan Party in
accordance with the Patriot Act. Each Loan Party shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.
Section 10.21.    Amendment and Restatement. This Agreement amends and restates
the Credit Agreement dated as of July 15, 2013 as amended prior to the date
hereof (the “Existing Credit Agreement”), among IHS, the Borrower, the lenders
and agents party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
All obligations and liabilities of IHS and the Borrower under the Existing
Credit Agreement remain in full force and effect as amended and restated under
this Agreement.
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
    

CREDIT AGREEMENT, Page 81
007751-0138-14324-Active.18411811
#86414519v6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
IHS INC.
IHS GLOBAL INC.
By:        
Stephen Green, Executive Vice President, Legal and Corporate Secretary





007751-0138-14324-Active.18411811
#8641451988054185v64

--------------------------------------------------------------------------------

 

Agent and the Lenders:
BANK OF AMERICA, N.A.
individually and as Administrative Agent,
By:        











007751-0138-14324-Active.18411811
#8641451988054185v64